\DOO\]O\Ul-LUJN'-‘

N[\.)[\)[\)[\.)l\)l\)[\)[\.)r-‘»-\l-dv-l-~I-\r-‘l->-l)d
OO\]O\Ul-ILUJNl-*O\OOO'-]O\U*|-I>~UJNP_‘C>

 

FELED

Nov 0 alj gas

CLERK\ Li S.'FJF$T¥-?;"QT £:-(.`JUF?T

sou“rhaan mata F aAthoamA
_av ,;_'M_im__ assure

 

 

UNITED STATES DISTRICT COURT
SOUTI-[ERN DISTRICT OF CALIFORNIA

THE ESTATE OF RUBEN NUNEZ by Case No.: 3:16-cV-Ol412-BEN-MDD
and through its successor-in-interest
LYDIA NUNEZ, ALBERT NUNEZ, and ORDER
LYDIA NUNEZ, [Docs. 268, 273, 27 4, 275, 280, 291]
Plaintiffs,
v.
COUN l Y OF SAN DIEGO, et al,
Defendants.

 

 

 

 

Plaintiffs Estate of Ruben Nunez, Lydia Nunez, and Albert Nunez bring twelve civil
claims against Defendants Patton State Hospital (“the Hospital”), the State of California,
Correctional Physicians Medical Group, Inc. (“CPMG”), and numerous individual state
and county employees Plaintiffs’ claims allege violations of Mr. Nunez’s civil rights and
rights under the Americans With Disabilities Act and Rehabilitation Act, as Well as their
rights under Califomia state law. Plaintiffs seek damages for Defendants’ alleged
Violations of Mr. Nunez’s constitutional rights, Which Plaintiffs contend caused Mr.
Nunez’s death.

Although the parties jointly dismissed numerous defendants throughout the course

of litigation, many defendants still remain, all of Whom filed motions for summary

l
3:16-cV-01412-BEN-MDD

 

 

\DOO'-IO\U'I-Lb~)[\.)l-*

NNNNN[\J[\J[\J{\)l-\l-)-\b-ir-a>-lv-¢l->-\>-a
OO‘~]O\Lh-D~U)l\)'_*O\OOO\lO\Lh-PL¢JN’_“O

 

 

judgment, Docs. 268, 273, 274, and 275. Additionally, Plaintiffs filed a motion for partial
summary judgment on Counts ll and 12, Doc. 280, as well as an eX parte motion to
exclude, Doc. 291. For the following reasons, Defendants’ motions for summary
judgment, Docs. 268, 273, 274, and 275, are GRANTED IN PART AND DENIED IN
PART; Plaintiffs’ motion for partial summary judgment, Doc. 280, is DENIED; and
Plaintiffs’ ex parte motion to exclude, Doc. 291, is DENIED.

I. BACKGROUND

' A. Procedural Background
In their Second Amended Complaint, Plaintiffs bring 12 claims, two of which they

voluntarily dismissed1 The following claims are at issue in the parties’ pending motions
for summary judgment

0 Count 2 - Violation of the Fourteenth Amendment Right to Medical Care under §
l983 (against Oreol, Fisher, Baroi, Ramos, Rucibwa, Naranjo, and Hansen)

0 Count 4 - Right of Association under § 1983 (against Oreol, Fisher, Baroi, Ramos,
Rucibwa, Naranjo, and Hansen)

0 Count 5 - Failure to Properly Train under § 1983 (against Oreol, Fisher, and CPMG)

» Count 6 - Failure to Properly Supervise and Discipline under § 1983 (against Oreol,
Fisher, and CPMG)

¢ Count 9 - Wrongill Death under California Law (against Oreol, Fisher, Baroi,
Ramos, Rucibwa, Naranjo, and Hansen)

0 Count 10 - Negligence under California Law (against Oreol, Fisher, Baroi, Ramos,
Rucibwa, Naranjo, Hansen, and CPMG)

¢ Count 11 - Violation of the Americans with Disabilities Act (against the State of
Califomia and Patton Hospital)

 

1 Plaintiffs previously dismissed Counts l and 8. Count 7 for Failure to Properly
Supervise and Discipline under § 1983 is alleged only against “Supervisory DOES 31-40.”
In the parties’ proposed pretrial conference order submitted to the Court, Plaintiffs provide
that, as to Count 3 for Wrongful Death under § 1983, “Plaintiffs vvill move to dismiss this
cause of action as it is subsumed Within the other causes of action.” Page 3. Accordingly,
in the interests of judicial economy, the Court declines to take up the parties’ arguments on
Count 3. Thus, Defendants’ motions for summary judgment on Count 3 are DENIED as
moot and without prejudice

3216-cv-0]4lZ-BEN-MDD

 

 

\DOO--JO\U’I-LL)JN)-\

OO-.]O\Lh-|>W[\J>-‘O\DOO-]O\M-l>-L»JNI-*C

 

 

¢ Count 12 - Violation of the Rehabilitation Act (against the State of California and

Patton I-Iospital)

B. The Parties’ Evidentiary Objections2

Several parties lodged a number of evidentiary objections, which the Court resolves
below before turning to the undisputed facts.

1. Plaintiffs’ Ex Parte Motion to Exclude, Doc. 291

Plaintiffs move ex parte to strike or exclude the Declaration of Clark E. Smith, M.D.
used to support the Motions for Summary Judgment filed by Defendants Dr. Naranjo, Dr.
Hansen, and CPMG. Doc. 291. The Motion is DENIED.

First, Plaintiffs contend Defendants failed to designate Dr. Smith as testifying about
causation. Defendants’ Rule 26 Disclosures reflect otherwise See Doc. 295-2, p. 3
(designating Dr. Smith “to testify regarding the issues of standard of care, causation, and
damages . . .”). Further, the language from Dr. Smith’s Declaration is virtually identical to
that of his opinions in his Expert and Rebuttal Expert Reports. Compare, e.g., Declaration,
jj 14 with Expert Report, 11 21(a), p. 9, lines 16-18.

Next, the Court rejects Plaintiffs’ bold contention that Dr. Smith’s opinions on
causation found in his rebuttal report Were somehow untimely. Indeed, emails offered by
Defendants reflect that all parties, including Plaintiffs’ counsel, agreed to exchange rebuttal
expert reports on August 14, 2017, the day Defendants exchanged Dr. Smith’s rebuttal
report. Plaintiffs do not contest the validity of those emails or rebut Defendants’ argument
in any way. Third, Plaintiff challenges Dr. Smith’s qualifications to render opinions on
causation. The Court rejects such arguments as unsupported Dr. Smith’s Report outlines

his knowledge, skill, experience, training, and education on psychogenic polydipsia and

 

2 The parties also requested judicial notice of numerous court records and filings,
Docs. 288-7, 289-10, 290-16. The requests are GRANTED. See Shuttlesworth v.
Birmingham, 394 U.S. 147, 157 (1969).

3:16-cv-01412-BEN-MDD

 

 

\DOO'~]O\U'l-l>-UJ[\)'-‘

NNI\)NNNNN[\)l-r-‘H>-i»-¢H»-~s-¢»-\I-
OO\!O\U`l-PL)J[\)|_‘C\DOO"JO\Lh-LWN'_‘O

 

 

diabetes insipidus. Dr. Smith is a licensed psychiatrist, completed an internal medicine
internship, and has treated patients with diabetes insipidus. Dr. Smith provided the facts
and documents from which he based his opinions, and the Court is not persuaded that he is
somehow unqualified to opine on such matters simply because he is a psychiatrist

Finally, Plaintiffs contest Dr. Smith’s opinion in his declaration “that diabetes
insipidus caused [Mr. Nunez]’s dea ,” an opinion that Plaintiffs contend did not appear in
either his rebuttal or expert report. Doc. 297, p. 3. Specifically, the contested portion of
Dr. Smith’s declaration provides, “The definitive diagnosis at autopsy was clinical diabetes
insipidus.” Declaration, jj 21. Plaintiffs argue the only cause of death opined to by Dr.
Smith’s reports, however, was that Mr. Nunez died from complications of water
intoxication. Id. Plaintiffs are incorrect. In Paragraph 3 of Dr. Smith’s Rebuttal Report,
he provided an opinion identical to that in his declaration: “The definitive diagnosis at
autopsy was clinical diabetes insipidus, not psychogenic polydipsia.” Doc. 292-3, p. 4.
Accordingly, the Court considers Dr. Smith’s declaration in conjunction with the pending
summary judgment motions.3

2. State Defendants’ Evideotiary Objections to Plaintiffs’ Motion for Partial

Summary Judgment, Doc. 285-12

Exh. 2-3: Defendants assert the exhibit does not reflect the fact asserted because it
was not part of the Hospital Transfer Packet. The cited fact, Doc. 280-1, p. 5, lines 23-24
provides what the exhibit provides, Doc. 280-4, p. 5. The objection is OVERRULED.

Exh. 9-2: Defendants neglect to direct the Court or Plaintiffs to the factual dispute
by page number, making their objections vague and ambiguous Because the Court is

unable to discern the facts Defendants are disputing, the objection is OVERRULED.

 

3 From the Court’s perspective, Plaintiffs’ ex parte motion was on the threshold of
lacking any arguable foundation whatsoever. Plaintiffs would do well to remember Rule
11(b)’s requirements for filing pleadings with the Court, as well as Rule ll(c)’s
repercussions for failing to comply with Rule ll(b). See Fed. R. Civ. P. ll(b)-(c).

4
3116-Cv-01412-BEN-l\/IDD

 

 

\DOO\`|O\UI-l>~b~ll\)i-~

I\JNNNNNNN[\J»-\-*)-\»~»-n»->_a»_-t_»,_.
OO-~]O\!J\-ldb-)N'-‘O\QOO-]O\U\LL)JNv-\O

 

 

Exh. 402-4: The objection is SUSTAINED. Dr. Fisher did not testify that a
psychiatric discharge summary is only provided when a patient is discharged; instead, she
professed a lack of knowledge Doc. 280-1, p. 10, lines 7-12.

Exh. 402-5: The objection is SUSTAINED. The cited material discusses only
review of nursing discharge paperwork.

Exh. 403, Expert Report of Dr. Bruce Gage: Defendants assert Exhibit 403, Dr.
Gage’s expert report, lacks an authenticating declaration or any other supporting
admissible evidence and thus cannot be considered Plaintiffs respond that they filed
Exhibit 505 from Dr. Gage’s deposition, making Exhibit 505 an authenticated exhibit In
addition, Plaintiffs offered excerpts from Dr. Gage’s deposition - including the court
reporter’s certification that Dr. Gage testified under oath _ to oppose Defendants’ motions
for summary judgment 1t would make little sense to evaluate the very same expert report
differently in this motion over the other motions based on a technicality. Moreover,
because the Court is sufficiently persuaded that the expert report otherwise satisfies the
requirements of Rule 56(c)(4), the objection is OVERRULED. See, e.g., Single Chip
Systems Corp. v. Intermec IP Corp., 2006 WL 4660129 (S.D. Cal. Nov. 6, 2006) (adrnitting
unsworn expert report that otherwise still met requirements under Rule 5 6(c)).

Exh. 413-14, Theresa Baroi’s Deposition: Defendants contend the exhibit does not
reflect the fact asserted. The objection is SUSTAINED as to “The Nursing Discharge
Summary [“NDS”] failed to convey any of the treatment details set forth in the Protocol”
and “Baroi knew that the Protocol was an ongoing treatment.” Doc. 280-1, p. 8. Baroi did
not testify that she knew, at the time of Mr. Nunez’s discharge, that the protocol was an
ongoing treatment Further, nothing on Plaintiffs’ cited page stands for the stated fact that
the NDS failed to convey any of the Protocol’s treatment details.

Doc. 280-1, p. 7, lines 13-16: Defendants object because Plaintiffs failed to cite to
the record in support of the following facts: “Eight days after Patton failed to transmit any
psychiatric discharge summary to the Central Jail, Ruben died of cerebral edema caused
by excess consumption of water. At the time of his death, Ruben Nunez remained the

' 5
3:16-cv-01412-BEN-Nmr)

 

 

\ooo~lc\u-.l>wl\.)»_-

NNI\JNNNNN[\)l-*»-~\H\-)-\\-\i-\»_~»_¢
OO-]O\Lh-BUJ[\)'_*O\DOO‘-~]O\§)\-PUJN'_‘O

 

 

Hospital’s patient because he had not been discharged from PSH’s care.” Plaintiffs
respond that the facts are supported by the Hospital’s exhibit filed in support of a different
motion for summary judgment, Doc. 268-26. The Court, however, can discern no support
for these facts on the cited document page and declines to scour the record for supporting
authority. The objection is SUSTAINED.

3. State Defendants’ Objections to Plaintiffs’ Opposition to Defendants’

Motion for Summary Judgment, Doc. 300

Doc. 287-4, Exh. 2: Defendants did not identify the page or line numbers of their
factual disputes making their objections vague and ambiguous To the extent Defendants’
objections concern the two facts on page 8 of Doc. 287, lines 15-19, the objection is
SUSTAINED, as those facts are not supported by the record and are not considered on
summary judgment

Docs. 287-28 and 287-292 Defendants object to two expert reports as lacking
authenticating declarations Dr. Alan Abrams’s expert report, Doc. 287-28 (referred to as
Exh. 407) and Dr. Roneet Lev’s expert report, Doc. 287-29 (referred to as Exh. 409). Both
reports fail to comply with Federal Rule of Civil Procedure 54(c) in several material
respects See Fed. R. Civ. P. 56(c)(4) (“An affidavit or declaration used to support or
oppose a motion must be made on personal knowledge, set out facts that would be
admissible in evidence, and show that the affiant or declarant is competent to testify on the
matters stated.”). Neither report is signed under penalty of perjury. Neither report contains
an attestation that the doctor is competent to testify to the report’s conclusions and
opinions Nor are the reports accompanied by any separate sworn declarations by either
doctor. See Provz`dent Life and Acc. Ins. Co. v. Goel, 274 F.3d 984, 1000 (5th Cir. 2001)
(“Unsworn expert reports do not qualify as affidavits or otherwise admissible evidence for
the purpose of Rule 5 6, and may be disregarded by the court when ruling on a motion for
summary judgment.”). Plaintiffs did not respond to Defendants’ objections Thus, the

objections are SUSTAINED, and the Court will not consider either report.

3116-cv-01412-BEN-MDD

 

 

 

\OOO\~]O\U`l-bl.).)[\)l-

NNNNN[\J[\)N[\Jl-\r-‘l-)-li-li-\)-\l-\r-a»-
OO\]O\\J'l-I>~L)JNHO\DOO\~]O\k-h-D~L)JNHO

 

 

Doc. 287-31: Defendants object to Exhibit 505, Dr. Gage’s expert report, as lacking
an authenticating declaration. The objection is OVERRULED for the same reasons as
discussed previously in Section I.B.Z. Although the prior objection was lodged to a
different summary judgment motion, the same logic applies, as the exact same expert report
is before the Court.

4. Plaintiffs’ Objections to State Defendants’ Opposition to Plaintiffs’ Motion

for Partial Summary Judgment, Doc. 304

Plaintiffs object to Defendants’ submission of Dr. Kayla Fisher’s Second
Declaration, Doc. 281-1, jj 90, in which Dr. Fisher says she was “aware of [the Hospital’s]
actual practice to prepare and provide such a [psychiatrist discharge summary] even for a
temporarily transferred patient, if asked for by the transfer facility.” Plaintiffs contend the
related portions of Dr. Fisher’s affidavit, jjjj 9, 10, and 11 must be struck under the sham
affidavit rule.

The Court has reviewed these paragraphs and rejects Plaintiffs’ position. Dr.
Fisher’s statements do not constitute a “clear and unambiguous discrepancy” from the
Hospital’s prior discovery responses as Plaintiffs contend. See Van Asdale v. Int’l Game
Tech., 577 F.3d 989, 998 (9th Cir. 2009) (“[T]he inconsistency between a party’s
deposition testimony and subsequent affidavit must be clear and unambiguous to justify
striking the affidavit.”). The Hospital’s discovery responses did not provide that
psychiatrist discharge summaries are never required, prepared, or transmitted for
temporarily transferred patients Rather, the Hospital’s discovery responses provided that
a psychiatrist’s Discharge Summary is required for patient final discharges not for
temporary transfers to jails or other facilities Dr. Fisher’s statement is different _ that
under different circumstances where the transferring institution requests_a psychiatrist’s
Discharge Summary, then the Hospital provides one. Because there is no clear and
unambiguous difference between the Hospital’s prior interrogatory responses and Dr.
Fisher’s explanatory declaration, the sham affidavit rule does not apply. The objection is

OVERRULED.

3216-cv-01412-BEN-MDD

 

 

\DOO\]O\U\-l>~b~)[\)»-a

NNNN[\)NNN[\Jv-*l-\r-‘)-»--I-lh-l)_i_\r-a
OO`\]O\LIIL\JJN*_*C\DOO`-]C\U‘l-LWN|_‘O

 

 

C. Factual Background4

A number of undisputed facts are relevant to each summary judgment motion.5 In
March 2014, Ruben Nunez was arrested for assault - for throwing a rock at a vehicle After
screening revealed Mr. Nunez’s history of schizophrenia, he was referred to Jail Psychiatric
Services. ln August 2014, a judge found Mr. Nunez not mentally competent to stand trial
and committed him to Patton State Hospital (“the Hospital”) for treatment to restore him
to competency to stand trial. The Hospital diagnosed Mr. Nunez with schizophrenia and
amphetamine dependence

In December 2014, the Hospital staff observed Mr. Nunez drinking excessive amounts
of water. After a blood panel revealed low sodium levels, the Hospital sent Mr. Nunez for
further medical evaluation and treatment with Intemal Medicine Physician, Rainer G.
Bansuan, M.D. On February 27, 2015, Dr. Bansuan listed the following as Mr. Nunez’s
medical problems: ( l) health maintenance, (2) +PPD, and (3) psychogenic polydipsia. Mr.
Nunez did not receive any brain scans or tests to rule out pituitary adenoma or
neurohypophyseal diabetes insipidus

According to Plaintiffs’ expert, Dr. Bruce Gage, in cases of psychogenic

polydipsia, the dangerous conditions of hyponatremia (low sodium) and water
intoxication (“the deleterious effects of electrolyte imbalances in the body”) can occur
within hours Doc. 287-31, p. 27. Likewise, the amount of water necessary to kill a
normal adult can be consumed within a matter of hours Id. Treatment parameters for
each patient vary and depend on a patient’s “normal weight, physiologic ii.mction, and

pattern of water consumption.” _Id. Water intoxication can be a symptom of both

 

_ 4 The following factual background is drawn from the relevant admissible evidence
submitted by the parties The Court’s reference to certain pieces of evidence is not an
indication that it is the only pertinent evidence relied on or considered. The Court has
reviewed and considered all of the relevant admissible evidence submitted by the parties

5 To the extent additional facts are pertinent to the parties’ specific motions, the
Court discusses those facts in those respective sections of the Order.

8
3:16-cv-01412-BEN-MDD

 

 

NDOO\]O\U'l-[>-L)J[\J>-a

N[\)NNN[\)NNi\)l-*\-l)-\»-\»-a»-\i-l)-»-\r-‘
OO"]QLh-ILLN[\)I_*O\DOO\]O\{J\-PWN'_*C>

 

 

psychogenic polydipsia (a psychological disorder)` and diabetes insipidus (a medical
disorder).

After Mr. Nunez returned to the I-lospital with his diagnoses the Hospital placed
him on l:l observation numerous times between December 2014 and August 2015, in
compliance with the Hospital’s Water Intoxication Protocol. On July 27, 2015, Mr.
Nunez’s Hospital doctor placed him on a 28-day Water Intoxication Protocol, Which
included specific orders to draw blood for laboratory test serum sodium every 3
weeks weigh Mr. Nunez before meals and at bedtime, document weights and sodium
levels inform the physician if Mr. Nunez’s weight reached a certain level, check for
symptoms of water intoxication at varying frequencies and restrict fluid intake as
necessary. See 7/27/ 15 Water Intoxication Protocol, PSH 1566. Mr. Nunez’s records
noted that his illness was controlled With medications but his water intoxication
continued despite all medication, intervention efforts and education. Mr. Nunez
continued to require redirection to prevent him from drinking excessive amounts of
water.

Because the court order holding Mr. Nunez at the Hospital and requiring
administration of psychotropic medication would soon expire, arrangements were made to
return Mr. Nunez to court to renew the order. To appear at the court hearing, Mr. Nunez
had to temporarily transfer to the San Diego Central Jail (“the Jail”). On August 5, 2015,
in preparation for Mr. Nunez’s transfer to the Jail, the Hospital prepared a 3-page document
entitled, “Nursing Discharge Summary or Recommended Continuing Care Plan”
(“Discharge Summary”). PSH 0112-14. Hospital Nurse Teresa Baroi prepared the
Discharge Sumrnary. Hospital Nurse Naphtal Rucibwa reviewed the Discharge Summary
for accuracy and compliance with Hospital Policy. Finally, Hospital Nurse Wilda Ramos
audited the Discharge Summary and attached additional documents to the Transfer Packet.

The Discharge Summary’s purpose was to summarize Mr. Nunez’s care and
treatment at the Hospital to ensure continuity of care upon transfer to the Jail. The

Discharge Summary referenced “water intoxication” several times throughout its three

9
3:16-cv-Ol412-BEN-MDD

 

 

 

\OOO-]O'\U‘l-ldwl\)'_‘

N[\)NN[\J[\J[\J[\)[\.)»-*)-\»-a»->-\»-»-\>-l\-ni-\
OO‘-]O\Lh-DWN*_*O\DOO'-JO\M-ILUJN*_‘C>

 

 

pages In relevant part, it provided the following information related to Mr. Nunez’s water
intoxication. On the first substantive line of the first page, it provided:

Alerts: WATER INTOX. PPD + 10 MM INDURATION.
PSH 0112. Immediately following, under “Psychiatric and Psychological Needs,” the
“No” box was checked for “Delusional/Hallucinations”; “Substance Abuse”; and “Other.”
The “Yes” box was checked for “Treatment Adherent.” PSH 0112.

Under Labs, the Summary provided “SODIUM LEVEL 141 MMOl/L Date of Last
Level: ON 7/14/15.” PSH 0112. The date line was left blank next to “Next Level Due.”
PSH 0112. The second page provided: Axis 1: SCHIZOPHRENIA,
UNDIFFERENTIATED TYPE, AMPHETAMINE DEPENDENCE.” PSH 0113. Next,
the Summary provided:

CURRENT MEDICAL PROBLEMS/FOCUS OF TREATMENT:

6.1 I-IEALTH MAINTAINANCE [sic] = VIT D SUPPLIMENT

6.2 LATENT TB = ON INH 300 MG PO AM AND B6.

6.3 WATER INTOXICATION = WEIGHT ADJUSTMENT

=i= =r= =i=

PSH 0113. Under SIGNlFICANT MEDICAL HISTORY, boxes for “NO” were
checked for several diseases but under “OTHER,” the “YES” box was checked
accompanied by the comment “Water Intox.” PSH 0113. Toward the bottom of page 2,
the Summary provided “Special Precaution (Specify): LATENT TB, WATER INTOX.”
Finally, on the third page, the Summary provided a “Nursing Treatment Summary (Recent
Progress and Need for Specific Follow-Up).” The paragraph’s last sentence provided,
“l\/[[NIMAL [sic] PARTICIPATES WITH HIS TREATMENT, REMAIN WITH
WATWE [sic] INTOXICATION, VVEIGHT FOUR TIMES A DAY BEFORE MEALS
REMAIN WITH lN PROTOCOLLIMITS, SODIUM LEVEL IS 141 MMOL/L ON
7/14/15.” PSH 0114. Under Instructions, the Summary provided, “If there are any
questions or concerns call Patton State Hospital at (909) 425-7000.” PSH 0114.

10
3:16-cv-01412-BEN-1V1]JD

 

 

\OOO\]O\U`I-l-\-L»J[\)i_a

NN[\)NN[\.)[\)N[\)l-l»-~>-\»-ai->-¢l-‘l->-¢»_n
OC\lO\Lh-[Z~UJ[\.)'_*O\DOO"]O\\J\LWN'_‘O

 

 

The Hospital included several additional documents with the Discharge Summary
delivered to the Jail, including a Monthly Psychiatric Progress Note dated July 27, 2015, a
Physician Quarterly Review Medical Progress Note dated June 29, 2015, an lmmunization
and Comrnunicable Disease F low Sheet, and a chest x-ray report dated October 23, 2014.
In relevant part, the first page of the July 2015 Monthly Psychiatric Progress Note
provided, “Mr. Nunez remains on a Water Intox. Protocol and is weighed by nurse before
each meal. His weight remains within the protocol limits His last Sodium level done on
6/25/15 was 140 MMOL/L and is within normal limits.” PSH 0116. The Hospital did not
include a copy of the Hospital’s Water Intoxication Protocol. PSH 0116-123.

On August 6, 2015, Mr. Nunez transferred temporarily to the Jail, so that he could
appear at the court hearing on August 7, 2015. During booking intake, his vital signs were
within normal limits The intake nurse asked a series of standardized questions but did
not make any notations about water intoxication in Mr. Nunez’s intake records

On the same day, psychiatrist Jorge Naranjo was offsite from the Jail. For that
reason, Nurse Melinda Bernaldez called Dr. Naranjo to provide information about Mr.
Nunez’s transfer. During the call, Dr. Naranjo verbally ordered that Mr. Nunez continue
his medications and have a lipid profile test and fasting blood sugar test to assess for
potential side effects of Mr. Nunez’s psychiatric medications Dr. Naranjo relied on Nurse
Bernaldez to inform him of any alerts or special circumstances pertaining to Mr. Nunez.
Nurse Bernaldez did not notify Dr. Naranjo of any alerts or precautions related to water
intoxication.

The next day, August 7, 2015, Dr. Naranjo worked at the Jail and reviewed Mr.
Nunez’s medication list. He signed off on the verbal orders he approved via phone on
August 6, 2015. Dr. Naranjo did not interact with Mr. Nunez, and he did not review Mr.
Nunez’s Discharge Sumrnary.

On the same day, Nurse Rogel Tinzon handled Mr. Nunez’s secondary intake and
performed his medical screening. Nurse Tingzon recommended Mr. Nunez “exercise and

drink plenty of water.” Although Nurse Tingzon noted several conditions listed in the

1 1
3 :16-cv-01412-BEN-MDD

 

 

\DOO\]O\Ul-LLN[\.)»-\

NNNNN[\)N{\JNI-l+-lv-\»-\)-a»-\l-li-a»-\»_n
OO\]O\Lh-hb-)[\JP_‘O\OOO`-]O\\)`l-D~WN|_‘O

 

 

Discharge Summary, she did not make any notations about water intoxication in Mr.
Nunez’s records

Later that day, the court renewed the order for Mr. Nunez’s involuntary hold and
treatment for another year. Mr. Nunez was scheduled to transfer back to the Hospital on
August 13, 2015.

On August 8, 2015, emergency medicine physician, Asia Takeuchi, examined Mr.
Nunez and noted his history of latent TB, facial rash, and schizophrenia, but she did not
make any notations about water intoxication.

On August 9, 2015, psychiatrist Sara Hansen evaluated Mr. Nunez for current
symptoms of schizophrenia. During Dr. Hansen’s examination, she saw the notation in
Mr. Nunez’S records stating, “Mr. Nunez remains on a Water Intox. Protocol.” Exh. 419-
5. At the tirne, Dr. Hansen knew that “water intoxication” meant “[e]xcessive free water
in the blood, which affects the electrolyte balance” and that if an individual’s electrolyte
balance was too adversely effected, water intoxication could cause death. Exh. 419-3.

Dr. Hansen wrote in Mr. Nunez’s medical chart, “hyponatremia require water
restriction,” which meant Mr. Nunez was on a water intoxication protocol. Exh. 419-13-
14. Although the records from the Hospital did not mention Mr. Nunez’s history of
hyponatremia, Dr. Hansen “extrapolated that when [she] read . . . the water restriction and
the fact that they were monitoring his sodium.” Exh. 419-12. Dr. Hansen testified that one
way to manage hyponatremia is to restrict consumption of water. Exh. 419-13. At the time
she saw Mr. Nunez, Dr. Hansen believed Mr. Nunez might still be suffering from water
intoxication. Dr. Hansen did not control Mr. Nunez’s housing and did not inquire of Jail
or medical personnel about Mr. Nunez’s water consumption or access

On August ll, 2015, Mr. Nunez’s blood was drawn for the labs The lab results
were reported at 5 :44 a.m. on August 12, 2015, and revealed low sodium and low chloride
No doctor received or reviewed the lab results prior to Mr. Nunez’s death.

During the early morning of August 12, 2015, Mr. Nunez went back and forth from
the water fountain with his water cup numerous times over a few hours While checking

12
3216-cV-01412-BEN-l\/[DD

 

 

\DOO'-.]O\U'l-l>-L)Jl\.)l-*

NI\}[\J[\)[\)N[\)[\J[\J»-*l-lr-»>-ar-‘r-i>-¢i-\i-A»-
OO\lO\m-P~WN*_‘O\DOO‘~JQ\LJ`l-§WNHQ

 

 

cells around 2 a.m. on August 13, 2015, Deputy Paul Bell and Nurse Bienvenido Samonte
observed Mr. Nunez vomiting in his cell. Believing Mr. Nunez might be dehydrated, Nurse
Samonte asked Deputy Bell to take Mr. Nunez to medical for evaluation. At about 3:17
a.m., Nurse Samonte again asked Deputy Bell to take Mr. Nunez to see a nurse During
another round of cell checks at about 3: 17 a.m., Deputy Bell found Mr. Nunez on the floor
of his cell and contacted medical staff. Jail medical staff arrived at about 3:27 a.m. and
noted Mr. Nunez had 8-millimeter pupils no pulse, and was unresponsive Mr. Nunez was
pronounced dead at 3:52 a.m.

On August 14, 2105 , Dr. Glenn Wagner performed an autopsy, revealing the cause
of death to be complications of diabetes insipidus The autopsy also revealed an enlarged
pituitary and adenoma, as well as low sodium.

At the time of Mr. Nunez’s transfer to the .lail, Executive Director Harold Oreol
served as the senior administrator at the Hospital. At the same time, Dr. Kayla Fisher was
the Medical Director at the Hospital. Neither Oreol nor Dr. Fisher had any personal
involvement with Mr. Nunez’s treatment at the Hospital or his transfer to the Jail.

II. LEGAL STANDARDS

A. Summary Judgment

“A party is entitled to summary judgment if the ‘movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.”’ Cin ofPomona v. SQM Norrh Amerz'ca Corp., 750 F.3d 1036, 1049 (9th Cir.
2014) (quoting Fed. R. Civ. P. 56(a)). “The moving party initially bears the burden of
proving the absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Lir‘z'g.,
627 F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Cazrett, 477 U.S. 317, 323
(1986)). “The court must view the evidence in the light most favorable to the nonmovant
and draw all reasonable inferences in the nonmovant’s favor.” Cily of Pomona, 750 F.3d
at 1049. “‘Where the record taken as a whole could not lead a rational trier of fact to find
for the nonmoving party, there is no genuine issue for trial. ”’ Id. (quoting Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

13
3 : 16-cv-01412-BEN-MDD

 

 

 

NNNNNI\JN[\)N»-\>-\r-‘»->_ai-»-\»-l»-i-\
OO\]O\Lh-D~WN>-‘C\DOO\]O\M-l>-WNI-‘O

 

 

B. Section 1983, Generally

Plaintiffs bring their constitutional claims under 42 U.S.C. § 1983. For the purpose
of evaluating those claims Mr. Nunez was a pretrial detainee: he had not been convicted
of any crime but was confined in connection with criminal charges first at the Hospital
and then at the Jail, for restoration of competency for trial. See Castro v. Counly of Los
Angeles, 833 F.3d 1060, 1067 (9th Cir. 2016) (explaining plaintiff was “a pretrial detainee
who had not been convicted of any crime”); Clouthz`er v. Counly ofConn'a Costa, 591 F.3d
1232, 1243 (9th Cir. 2010) (overruled on other grounds by Castro, 833 F.3d at 1070)
(explaining plaintiff was a mentally ill “pretrial detainee confined at MDF in connection
with battery and vandalism charges”).

As a threshold matter, the parties dispute the applicable standard for an incapacitated
pretrial detainee bringing Section 1983 claims for inadequate medical care Defendants
Hansen, Naranjo, and CPMG contend that because of Nunez’s pretrial detainee status
Plaintiffs’ claims must be evaluated under an objective deliberate indifference standard,
citing Gordon v. Coumy OfOrange, 888 F.3d 1118, 1124 (9th Cir. 2018). In Gordon, the
Ninth Circuit expressly extended the objective deliberate indifference standard to medical
care claims brought by pretrial detainees See id. (“hold[ing] that claims for violations of
the right to adequate medical care brought by pretrial detainees against individual
defendants under the Fourteenth Amendment must be evaluated under an objective
deliberate indifference standard.”)._

Nonetheless the State Defendants argue a higher subjective deliberate indifference
standard should apply, instead The State Defendants attempt to distinguish Gordon by
noting “the decedent [in Gordon] was in the target defendant’s custody when the death
occurred.” Doc. 268, p. 15. However, the State Defendants offer no support for this alleged
distinction. Indeed, the Court has not located any authority suggesting Mr. Nunez’s
confinement at the time of his death in the Hospital’s custody versus the Jail’s custody for

restoration of competency for trial somehow changes the analysis Thus, the Court finds

14
3:16-cv-01412-BEN-l\/]])D

 

 

 

\OOO-JO\U\-LL)JN)-\

NNNNNNN[\JNH>-d»-\)-l»-\»-\r_a)-\i_l»-a
OO`-]O\kh-DL)JI\)’_*O\DOO`~]U\U`l-BWNF-‘CD

 

 

Gordon’s objective deliberate indifference standard applies to Plaintiffs’ claims against all
defendants

Meanwhile, Plaintiffs argue yet another standard applies: the heightened protections
suggested in Youngberg v. Romeo, 457 U.S. 307 (1982) and Oregon Advocacy Center v.
Mink, 322 F.3d 1101 (9th Cir. 2003). In essence, Plaintiffs contend that, by virtue of his
mental incapacity, Mr. Nunez’s claims should be evaluated under a lesser gross negligence
standard - that he had “a constitutional right to mental health care that does not
substantially depart from accepted professional judgment, practice or standards.”
Clouthier v. County Ofcontra Costa, 591 F.3d 1232, 1243 (9th Cir. 2010).

The Court is not persuaded by Plaintiffs’ arguments First, Plaintiffs’ position
seemingly discounts Gordon’s holding that an objective deliberate indifference standard
applies to pretrial detainees’ medical care claims To be sure, Gordon did not involve a
mentally incapacitated pretrial detainee, thus leaving open the question of how, if at all,
the standard might change for a pretrial detainee who is not mentally competentl The Ninth
Circuit, however, has declined to adopt Plaintiffs’ cited protections for mentally ill pretrial
detainees See, e.g., Clouthier v. Coumy ofContra Costa, 591 F.3d 1232, 1243 (9th Cir.
2010) (overruled on other grounds by Castro, 833 F.3d at 1060) (“We must decline this
invitation. The cases cited by the Clouthiers considered the substantive due process rights
of individuals detained by the state for the purpose of addressing issues associated with
their mental incapacity; they do not address the liberty interests of` pretrial detainees who
are confined to ensure their presence at trial.”).

The Ninth Circuit in Clouthier reasoned the gross negligence standard did not apply
because Youngberg and Mnk involved differently-situated plaintiffs Id. The same
distinctions apply here In contrast to Mr. Nunez, the civilly committed individual in
Youngberg was not accused of any crimes awaiting trial, or committed to the state hospital
for restoration of competency. Youngberg, 457 U.S. at 307. Although ]\/Iink did involve
an incapacitated criminal defendant, the liberty interests in Mr'nk are distinguishable from

those at issue here Mt‘nk concerned a state mental hospital’s failure to timely transfer

15
3116-cv~01412-BEN-MDD

 

 

\ooo~lo\u].i>o)ro»_

NN[\)[\)[\)N[\J[\)[\.)t-‘l-)-a)di-\)-d»-\I-)~>-\
OO\IC\MLWN'_‘O\OOO‘~lo\m-BWNP_‘C

 

 

mentally incapacitated defendants from jail, implicating the liberty interests of freedom
h‘om incarceration and the right to restorative treatment. Such interests are not at issue
here where Mr. Nunez was held at the Hospital and the .lail for crimes for which he had not
yet been tried Accordingly, the objective deliberate indifference standard clarified in
Gordon applies to Plaintiffs’ claims regarding Mr. Nunez’s medical care

C. Medical Care Claims Under § 1983

“Medical care claims brought by pretrial detainees . . . arise under the Fourteenth
Amendment’s Due Process Clause, rather than under the Eighth Amendment’s Cruel and
Unusual Punishment Clause.” Gordon, 888 F.3d at 1124. As explained above, such claims
brought by pretrial detainees are evaluated under an objective deliberate indifference
standard Id. Accordingly, a pretrial detainee’s medical care claim against an individual
defendant requires:

(1) the defendant made an intentional decision with respect to the conditions
` under which the plaintiff was confmed;

(2) those conditions put the plaintiff at substantial risk of suffering serious

harm;

(3) the defendant did not take reasonable available measures to abate that risk,

even though a reasonable official in the circumstances would have appreciated

the high degree of risk involved_making the consequences of the defendant’s

conduct obvious; and
(4) by not taking such measures the defendant caused the plaintiffs injuries

Gordon, 888 F.3d at 1125.

As to the third element the defendant’s conduct must be objectively unreasonable
which turns on the facts and circumstances of each particular case Id. Importantly, these
claims require proof of “more than negligence but less than subjective intent-something
akin to reckless disregard.” Id. Thus contrary to a prisoner bringing claims under the
Eighth Amendment, a pretrial detainee bringing claims under the Fourteenth Arnendment
“need not prove those subjective elements about the [defendant]’s actual awareness of the
level of risk.” ld. at 1125 , n. 4 (internal quotation marks omitted) (emphasis added).

Further, “[a] court must make this determination nom the perspective of a reasonable

16
3116-cv-01412-BEN-MDD

 

 

\OOO-]O\U'|`-l>bi[\)v-

OO'-.]O\Lh-I>UJ[\J>'-‘C\DOO\]O\UI-DUJNP”-*O

 

 

officer on the scene, including what the officer knew at the time, not with the 20/20 vision
of hindsigh .” Id. “[T]he mere lack of due care by a state official does not deprive an
individual of life, liberty, or property under the Fourteenth Amendment.” Id.

IIl. DEFENDANTS’ SUMMARY JUDGMENT MOTIONS

Because Defendants’ summary judgment motions concern many of the same claims
and arguments the Court addresses the motions together in the order of the claims at issue

A. Section 1983 Claims (Counts 2, 4, 5, and 6)

Plaintiffs bring Counts 2 and 4 under § 1983 for deliberate indifference to Mr.
Nunez’s serious medical needs and for violation of Plaintiffs’ rights of association with
Mr. Nunez. In Count 2, Plaintiffs claim various Hospital and Jail defendants were
deliberately indifferent to Mr. Nunez’s serious medical needs ultimately causing his death.
A medical claim of deliberate indifference against an individual requires: (1) the pretrial
detainee had a serious medical need; (2) the individual was deliberately indifferent to that
need; and (3) this indifference caused harm to the pretrial detainee Jett v. Penner, 439
F.3d 1091, 1096 (9th Cir. 2014). As discussed above, deliberate indifference is defined
objectively and constitutes something “akin to reckless disregard.” Gordon, 888 F.3d at
1125.

In Count 4, Plaintiffs claim various Hospital and Jail defendants violated their right
of association with Mr. Nunez. As to each defendant Count 4 is necessarily premised on
a f'mding that the defendant was deliberately indifferent in Count 2. See Toguchi v. Chung,
391 F.3d 1051, 1060 (9th Cir. 2004) (“[F]or the same reasons that the Toguchis’ deliberate
indifference claim fails their due process claim must also fail.”) (granting summary
judgment in favor of defendant on familial association claim under § 1983).

Plaintiffs additionally bring Counts 5 and 6 under § 1983 for Failure to Train and
Failure to Supervise/Discipline against Supervisory Jail Defendants Oreol and Dr. Fisher,
as well as CPMG. Like Plaintiffs’ claim for Right of Association, these claims also depend

on the existence of a constitutional violation in Count 2.

17
3 :16-cv-01412-BEN-MDD

 

 

\OOO-]O\Lh-l§~b.)l\)i-\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Because the parties do not dispute the first element of Count 2 - that Mr. Nunez had
a “serious medical need” _ the Court turns to the remaining two elements which defendants
contest in their respective motions for summary judgment Docs. 268, 273, 274, and 275.

1. Individual Hospital Defendants: Baroi, Ramos, Rucibwa

The Hospital Nurses Baroi, Ramos, and Rucibwa (“Nurse Defendants”) jointly move
for summary judgment on Plaintiffs’ § 1983 deliberate indifference to serious medical
needs claim. ln support the Nurse Defendants contend (1) they adequately disclosed Mr.
Nunez’s water intoxication issue in the Discharge Summary and Transfer Packet, and (2)
M. Nunez’s death was so far attenuated from their conduct that Plaintiffs cannot show
causation, particularly where numerous subsequent events broke any causal chain.

First, the Nurse Defendants contend the three-page Disclosure Summary and
accompanying documentation’s numerous references to “water intox.” or “water
intoxication” were sufficient to put the Jail on notice that Mr. Nunez had an ongoing water
intoxication problem, which required monitoring Plaintiffs respond that the Disclosure
Summary’s typos and misleading information (e.g. WATER INTOXICATION =
WEIGHT ADJUSTl\/[ENT) coupled with the Hospital’s failure to attach their Water
Intoxication Protocol were insufficient to notify the Jail.

The following facts are relevant to the Court’s analysis First, the Nurse Defendants’
involvement with Mr. Nunez’s death is limited to: Nurse Baroi’s preparation of the
allegedly deficient Discharge Sumrnary; Nurse Rucibwa’s review of the Discharge
Summary for accuracy and compliance with Hospital Policy; and Nurse Ramos’s auditing
of the Discharge Summary and attachment of additional documents to the Transfer Packet,
including Mr. Nunez’s most recent July 2015 Monthly Psychiatric Progress Note

The first page of the brief three-page Discharge Summary document provided, “Mr.
Nunez remains on a Water Intox. Protocol and is weighed by a nurse before each meal.
His weight remains within the protocol limits His last Sodium level done on 6/25/ 15 was
140 l\/lMOL/L and is within normal limits.” PSH 0116. The Discharge Summary, alone,

referenced “water intox.” or “water intoxication” five separate times including under

18
3:16-cv-01412-BEN-l\/1DD

 

 

\ooo-Jo\tn-l>ms>._

NNN[\JNNN[\)[\J|--‘d-\l-li-\l-h-¢i-l>-\r-¢H
m`-]O\Lh-B\JJN|_*O\OOC\lo\u`l-§WN)'_‘O

 

 

“Alerts” “Current Medical Problems/Focus of Treatrnent,” under “Significant Medical
History,” and under “Special Precaution (Specify).” ln addition, the Discharge Summary
made multiple references to Mr. Nunez’s schizophrenia diagnosis weight checks and
sodium levels Finally, under “Instructions” on the third page, the Discharge Summary
provided, “If there are any questions or concerns call Patton State Hospital at (909) 425-
7 000.” PSH 01 14. Attached to the Discharge Summary was Mr. Nunez’s most recent July
2015 Monthly Psychiatric Progress Note, which provided: “Mr. Nunez remains on a Water
Intox. Protocol and is weighed by nurse before each meal. His weight remains within the
protocol limits His last Sodium level done on 6/25/ 15 was 140 MMOL/L and is within
normal limits.” PSH 0116.

ln response, Plaintiffs emphasize that the Discharge Summary had typographical
errors and was not abundantly clear in all areas e.g., “WATER INTOXICATION =
WEIGHT ADJUSTME .” Plaintiffs also emphasize that Mr. Nunez’s Transfer Packet
lacked a Water Intoxication Protocol. This is not a case, however, where one or two
references to a dangerous medical condition are buried within a fifteen-page medical
record, or worse still, not referenced at all. Instead, this case involves a brief three-page
Discharge Summary with five individual references to Mr. Nunez’s water intoxication
issue, including designating that issue under headings such as “Alerts” and “Special
Precaution.” Indeed, the very first substantive line of Mr. Nunez’s Discharge Summary
provides “Alerts: WATER INTOX. PPD + 10 l\/ll\/l INDURATION.” The Discharge
Summary invited the Jail to call with any questions including by providing the Hospital’s
phone number. Thus to the extent the information was not clear to the Jail medical team
or required hirther explanation, the Jail could have called the Hospital. Further, the Nurse
Defendants could reasonably expect their audience to have some familiarity with the
diagnosis of water intoxication in conjunction with schizophrenia. The Nurse Defendants
compiled a Discharge Summary and Transfer Packet for Jail medical personnel, not laymen

who would be unfamiliar with such diagnoses

19
3:16-cV-01412-BEN-1V1DD

 

 

\OOO'\]O\Ul-I>~b~)[\)l-*

NN[\J[\)[\)[\JN[\)[\J>-\»-\I-\~>-oi-l~>-i-l»-
OO\lO\LJl-l>-UJ[\J*-"C\OOO‘-`]Q\Lh-bb-)NF"‘O

 

 

Importantly, the record is devoid of evidence that the Jail medical team was
somehow confused or misled by the Nurse Defendants’ transfer documentation, including
the Discharge Sumrnary. Dr. Naranjo never reviewed the Discharge Summary. Dr. Hansen
did review it and even went so far as to notate Mr. Nunez’s water intoxication condition,
which she assumed was either no longer active or was being handled by the Jail medical
staff. Nurse Bernaldez, who conducted Mr. Nunez’s intake at the Jail, admitted that she
and other intake nurses do not “do a thorough review of the discharge summary” because
“intakes are a lot like _ you know, the -the arrivals of the inmates being arrested sometimes
are continuous like back-to-back. So the intake nurse has to attend to that And they
cannot really review the discharge summary.” Doc. 268-22, p. 5 . Nurse Bernaldez
understood her responsibility to be limited to Mr. Nunez’s medication list, not his medical
conditions outlined in a Discharge Summary. Thus Plaintiffs fail to proffer any
compelling causation argument as to how Jail personnel would have behaved differently
had some alternative language been included in his Discharge Summary, had the Discharge
Summary been fi‘ee of typographical errors or had the Protocol been included in Mr.
Nunez’s transfer paperwork,.

Undeniably, causation is a fact question. However, Plaintiffs have not carried their
burden to show how a reasonable jury could find in their favor. See Fazio v. City & Cnty.
of S.F. , 125 F.3d 1328, 1331 (9th Cir. 1997) (explaining a mere scintilla of evidence is not
sufficient “to defeat a properly supported motion for summary judgment; instead, the
nonmoving party must introduce some significant probative evidence tending to support
the complaint”). As framed by the Supreme Court, the ultimate question on summary
judgment is whether the evidence “presents a sufiicient disagreement to require submission
to a jury or whether it is so one-sided that one party must prevail as a matter of law.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). Here, the evidence before

the Court on causation is so one-sided that the Nurse Defendants must prevail as a matter

of law.

20
3:16-cv-01412-BEN-MDD

 

 

\oOO\]O\Ul-PWN*_‘

NNN[\JNN[\)[\J[\)\-\»-*l-¢»-ll-\)_l)-‘»-\>-¢»-\
OO‘~JO\LJ\-LUJ[\)'_*C>\OOO`-]O\LA-Pb)[\)*'"@

 

 

For the previous reasons no reasonable jury could find the Nurse Defendants’
documentation efforts however imperfect rose to the level of reckless disregard for Mr.
Nunez’s serious medical health condition necessary to show deliberate indifference
Likewise, no reasonable jury could find the Nurse Defendants’ documentation efforts
somehow caused or set in motion events that caused Mr. Nunez’s death. Without evidence
Plaintiffs’ unsupported arguments to the contrary do not create a genuine issue of material
fact Thus summary judgment is GRANTED in the Nurse Defendants’ favor on Counts
2 and 4.

Because Plaintiffs cannot show causation as to the § 1983 or state law claims
summary judgment is additionally GRANTED in favor of the Nurse Defendants on Counts
9 and 10 for state law negligence and wrongful death. See, e.g., Saelzler v. Advanced
Group 400, 23 P.3d 1143, 1154 (Cal. 2001) (“[In a negligence action,] [n]o matter how
inexcusable a defendant’s act or omission might appear, the plaintiff must nonetheless
show the act or omission caused, or substantially contributed to, her injury. Otherwise,
defendants might be held liable for conduct which actually caused no harm . . .”).

2. Supervisory Hospital Defendants: Dr. Fisher and Oreol

Supervisory Hospital Defendants, Dr. Fisher and Oreol, move for summary judgment
on Plaintiffs’ Counts 2 and 4. At the time of Mr. Nunez’s transfer to the Jail, Oreol served
as the Hospital’s Executive Director, and Dr. Fisher served as the Hospital’s Medical
Director. Neither Oreol nor Dr. Fisher had any personal involvement With Mr. Nunez’s
treatment at the Hospital or his transfer to the Jail. Nonetheless as supervisors Oreol and
Dr. Fisher may be held liable “if there exists . . . a sufficient causal connection between the
supervisor’s wrongful conduct and the constitutional violation.” Starr v. Baca, 652 F.3d
1202, 1207 (9th Cir. 2011). To demonstrate a sufficient causal connection, a plaintiff must
“Show the supervisor breached a duty to plaintiff which was the proximate cause of the
injury.” Id. For deliberate indifference cases the causal connection can be established by

setting in motion a series of acts by others leading to the injury, or by “knowingly rehising

21
3:16-cv-01412-BEN-MDD

 

 

\ooo-.lo\u\.l>~o~)[\;~

NNN[\)[\J[\JNN[\))-\H>-Al-\»-¢»-\i_\»d»_»,_\
OO-]O\Lh-LUJNHO\DOO-]O\&h-DW[\J'_*O

 

 

to terminate a series of acts by others which the supervisor knew or reasonably should have
known would cause others to inflict a constitutional injury.” Id.

Plaintiffs identify the following facts to show Dr. Fisher and Oreol are liable Dr.
Fisher and Oreol failed to properly supervise and train the Hospital psychiatrists to comply
with the Hospital’s policy of having a psychiatrist write a Discharge Summary within four
days of a patient’s discharge Instead, they allowed nurses to compile the Transfer Packet,
including drafting the Discharge Sumrnary. Additionally, Dr. Fisher and Oreol did not
implement a policy under which a psychiatrist reviewed a patient’s Discharge Sumrnary.
Finally, they failed to implement a policy requiring the Water Intoxication Protocol to be
included with the Transfer Packet.

Plaintiffs’ claims must fail, however, because no reasonable jury could find Dr.
Fisher and Oreol’s lack of policies set in motion the series of acts by the Jail medical team
leading to Mr. Nunez’s death. First, as discussed previously, a jury could not reasonably
find the Nurse Defendants’ documentation efforts to be so insufficient as to not put the Jail
on notice of Mr. Nunez’s condition. Thus the fact that nurses rather than doctors created
the Transfer Packet has no substantial bearing on the Jail medical team’s treatment of Mr.
Nunez. Again, Plaintiffs fail to identify evidence showing the Jail medical team was
somehow conhised or misled by the Hospital’s transfer documentation, including its
Discharge Sumrnary.

Second, Plaintiffs fail to identify evidence showing how Jail personnel might have
behaved differently had the Protocol been included or had the Discharge Summary been
drafted differently. Without more, Plaintiffs have not carried their burden to show

causation such that a reasonable jury could find in their favor.

22
3:l6-cv-Ol412-BEN-MDD

 

 

\DO\C¢~~IO\L)'¢-I>~\»Jt\.`l~l

[\J[\J[\)[\)[\.)[\Jl\)[\.)[\)~r-»-\r-‘»-¢r-~I-\t-a»-)-l
OO~JO\hh-l>UJI\J»-‘O\DOQ~`JO\MLWNI-*O

 

 

Accordingly, summary judgment is GRANTED on Counts 2, 4, 5, and 6, in favor
of Dr. Fisher and Oreol.6 Because causation is an essential element of Plaintiffs’ state law
wrongful death and negligence claims summary judgment is also GRANTED in favor of
Dr. Fisher and Oreol on Counts 9 and 10. See supra, Saelzler v. Advanced Gr'oup 400, 23
P.3d1143, 1154 (Cal. 2001).

3. Hospital Defendants’ Qualified Immunity

In the alternative each of the Hospital Defendants is entitled to summary judgment
on qualified immunity grounds Qualified immunity protects government officials “from
liability for civil damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known.”
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The doctrine “gives government officials
breathing room to make reasonable but mistaken judgments and protects all but the plainly
incompetent or those who knowingly violate the law.” Carroll v. Carman, 135 S.Ct. 348,
350 (2014). Its protection applies regardless of whether a government official’s error is “a
mistake of law, a mistake of fact, or a mistake based on mixed questions of law and fact.”
Pearson v. Callahan, 555 U.S. 223, 231 (2009). Thus to defeat the Hospital Defendants’
qualified immunity defense, Plaintiffs must show (1) Mr. Nunez suffered a deprivation of
a constitutional right, and (2) Mr. Nunez’s right was “clearly established” at the time of the
alleged misconduct Hamby v. Hammond, 821 F.3d 1085, 1091 (9th Cir. 2016).

The Court considers the clearly established prong first “To be clearly established,
a right must be sufficiently clear that every reasonable official would have understood that
what he is doing violates that right.” Id. Accordingly, Plaintiffs must show “precedent on
the books” at the time of the Nurse Defendants’ documentation efforts that “would have

made clear to them that their actions violated the Constitution.” See id.

 

6 Counts 5 and 6 for F ailure to Train and Failure to Supervise/Discipline under §
1983 also depend on an underlying constitutional violation. Thus without a constitutional
violation, Plaintiffs’ Counts 5 and 6 must likewise fail.

23

 

3116-cv-01412-BEN-MDD

 

WOO\]O\Ul-l>-Wl\)l-*

NNNNNNI\JNN»-‘l-lr-\>~»_n)-\>-r-»H>-
OO\]O\U'!-DUJN'_‘O\OOO\]O\U`I-PL)JN'-*O

 

 

Plaintiffs argue the three Nurse Defendants are personally liable because they failed
to sufficiently document Mr. Nunez’s water intoxication condition in his transfer
paperwork, including by failing to attach the Hospital’s Water Intoxication Protocol.
Likewise, Plaintiffs contend Dr. Fisher and Oreol are liable because of their failure to
implement policies requiring psychiatrists rather than nurses to create the Discharge
Summary, and requiring attachment of the Water Intoxication Protocol. To contest the
Hospital Defendants’ qualified immunity, Plaintiffs respond only by generally referring to
the discussion in Youngberg v. Romeo, 457 U.S. 307 (1982) about mental hospital patients’
rights to food, shelter, and care Thus Plaintiffs fail to identify any “precedent on the
books” with facts similar to Mr.- Nunez’s case The Court, too, conducted an unsuccessful
search for precedent which might have put the Hospital Defendants on notice that (1) the
Nurses’ documentation of Mr. Nunez’s health condition with five references to “water
intoxication” were constitutionally deficient (2) that their failure to include the Hospital’s
Water lntoxication Protocol with the transfer paperwork amounted to a clear constitutional
violation, and (3) that their failure to implement policies to that effect was also a
constitutional violation.

Accordingly, the Court must ask, viewing the evidence most favorably to Plaintiffs
and given existing case law in August 2015, was it “beyond debate” that the Nurse
Defendants created medically unreasonable transfer paperwork to continue Mr. Nunez’s
care at the Jail? Was it “beyond debate” that the Hospital’s policies of allowing nurses to
complete transfer paperwork and not requiring inclusion of the Water lntoxication Protocol
were medically unreasonable? Here, the answer is no, even assuming that each of the
Hospital Defendants was aware of the serious nature of water intoxication. As discussed
above, the paperwork included more than five conspicuously placed references to some
form of “water intoxication,” invited the Jail to call the Hospital for any needed
clarification, and notified the Jail that Mr. Nunez “remains on a water intox. protocol.”
Further, the Jail psychiatrist who reviewed Mr. Nunez’s transfer paperwork, Dr. Hansen,

understood his paperwork to convey that Mr. Nunez had experienced water intoxication

24
3:16-cv-01412-BEN-MDD

 

 

\DOO\]O\V'I-l>LD[\)»-

NN[\)NN[\)N[\)[\)»-*>-\»-‘l-d>-¢l-‘l->-al_~»_-
OO`-lG\U'l-I§WI\J*-‘O\OOG`~]O\M-ILW[\J|-\O

 

 

issues in the past and potentially still experienced them at that time The Court cannot find
that either the Nurse Defendants’ documentation efforts or Oreol and Dr. Fisher’s policies
were “beyond debate” unreasonable Accordingly and in the altemative, the Hospital
Defendants are entitled to qualified immunity.
4. Jail Defendants: Dr. Sara Hansen, Dr. Jorge Naranjo, and CPMG
a. Dr. Hansen

As to Plaintiffs’ Section 1983 claims (Counts 2 and 4), Dr. Hansen argues summary
judgment is warranted because she behaved reasonably under the circumstances in treating
Mr. Nunez, and her inaction did not rise to the level of reckless disregard required for a
serious medical need claim. Plaintiffs respond that a reasonable jury could find Dr. Hansen
was deliberately indifferent to Mr. Nunez’s serious medical need by virtue of the facts
before her coupled with her inaction. Specifically, Plaintiffs argue that Dr. Hansen knew
Mr. Nunez suffered from water intoxication in the past and potentially still suffered from
it but nonetheless failed to communicate Mr. Nunez’s condition or need for monitoring to
any medical staff and failed to recommend restrictive housing so that Mr. Nunez’s water
consumption could be limited Doc. 288, p. 15. Because whether a defendant’s conduct
amounted to objective deliberate indifference turns on the facts and circumstances of each
particular case, the Court considers the specific circumstances known to Dr. Hansen. See
Gor'don v. County ofOrange, 888 F.3d l 118, 1125 (9th Cir. 2018).

The undisputed facts show.that Dr. Hansen did not.control where Mr. Nunez was
housed within the Jail and did not control Mr. Nunez’s access to water within the Jail. Dr.
Hansen was scheduled to evaluate Mr. Nunez in her capacity as a psychiatrist At the time
of Mr. Nunez’s appointment with Dr. Hansen, Mr. Nunez had already been at the Jail for
three days and evaluated by a medical physician, Dr. Takeuchi. As the first medical
physician to see Mr. Nunez, Dr. Takeuchi was responsible for documenting and managing
Mr. Nunez’s medical conditions Dr. Hansen expected Mr. Nunez’s medical issues to be

managed by the Jail’s medical staff, not the psychiatric staff.

25
3 : 16-cv-01412-BEN-MDD

 

 

\DOO-]O\U'l-|LL)JI\J'-*

NNNN[\)[\JN[\JNr-)-lt-\r->-\»~»-\t-¢»-»-\
OO*-]O\U‘I-b-L»J[\J>-‘O\DOO"-]O\U'|-l`-`-UJN'-‘O

 

 

During Mr. Nunez’s evaluation with Dr. Hansen, Mr. Nunez did not show any signs
of an acute psychotic episode His mood was “good,” and he expressed no suicidal or
homicidal ideation. Dr. Hansen did not observe any behaviors to give her pause or alert
her to the fact that Mr. Nunez’s water intoxication condition was not being managed by the
Jail’s medical staff.

At her deposition, Dr. Hansen admitted her opinion at the time of her examination
that Mr. Nunez was still potentially suffering h'om water intoxication. Dr. Hansen was
familiar with the condition of “water intoxication”; treatment for that condition, including
by restricting water and monitoring sodium levels; and the condition’s potentially lethal
outcome She knew Mr. Nunez’s access to water needed to be restricted, but she did not
know if where Mr. Nunez was housed restricted water or provided unlimited access Dr.
Hansen did not recall asking Mr. Nunez how much water he had consumed or taking any
other affirmative steps e.g. a Weight check or asking jail personnel, to determine how much
water Mr. Nunez drank within the previous 24 hours Dr. Hansen did not alert medical
staff or personnel about Mr. Nunez’s condition. lnstead, Dr. Hansen noted in Mr. Nunez’s
medical chart, “hyponatremia require water restriction,” which she testified meant that Mr.
Nunez was on some form of water intoxication protocol, a protocol about which she did
not know anything else Dr. Hansen then ordered a non-urgent blood panel.

Perhaps in hindsight upon seeing the water intoxication condition in Mr. Nunez’s
records Dr. Hansen should have crossed her t’s and dotted her i’s by personally assessing
Mr. Nunez’s current water intoxication condition. Or, perhaps Dr. Hansen should have
taken any number of steps to ensure that another medical practitioner had done so. But,
Plaintiffs have not identified any behaviors exhibited by Mr. Nunez that would have alerted
Dr. Hansen to the urgency of his water intoxication condition or that it was not being
treated Nor have Plaintiffs identified any facts that should have alerted Dr. Hansen that
the water intoxication condition noted in Mr. Nunez’s record was not being managed by
the Jail’s medical team. As a psychiatrist Dr. Hansen reasonably relied on her medical

colleagues to help manage Mr. Nunez’s care, particularly his medical conditions

26
3:16-cv-01412-BEN-MDD

 

 

\DGO\]O\U'l-hwl\)»-*

NNNN[\JNI\JNN>-\b-‘l-~l-\r-¢l-i_\r_al-H
OO\lO\\Jl-LL)J[\)F-‘©\DCO\]O\U\-LUJN|_‘O

 

 

Thus when considering the facts known to Dr. Hansen at the time no reasonable
jury could find that Dr. Hansen’s inaction and reliance on other Jail medical staff was so
unreasonable under the circumstances that it rose to the level of reckless disregard to Mr.
Nunez’s serious medical needs Arguably, Dr. Hansen’s inaction amounted to negligence
and would support a medical malpractice action, but mere negligence is not the standard
for a Section 1983 claim. Summary judgment is GRANTED in favor of Dr. Hansen on
Plaintiff’ s Counts 2 and 4. See sapra, Toguehi v. Chung, 391 F.3d 1051, 1060 (9th Cir.
2004).

b. Dr. Jorge Naranjo

Like Dr. Hansen, Dr. Naranjo contends summary judgment is appropriate on
Plaintiffs’ deliberate indifference claim because no reasonable jury could find his conduct
was so objectively unreasonable that it rose to the level of reckless disregard Thus the
Court considers the relevant facts and circumstances surrounding his conduct."r

At the time of Mr. Nunez’s intake at the Jail, Dr. Naranjo was offsite at the Central
Jail. In accordance with Jail procedure Dr. Naranjo received information about Mr. Nunez
by telephone from Nurse Bernaldez, information on which he relied Nurse Bernaldez did
not inform Dr. Naranjo of any serious or urgent medical concerns such as water
intoxication, and Dr. Naranjo did not ask if any existed Dr. Naranjo understood it to be
the nurse’s job to inform the doctor of any alerts or serious medical conditions as nurses
had done in the past There is no evidence that Mr. Nunez’s psychogenic polydipsia or
water intoxication diagnoses were ever communicated to Dr. Naranjo.

The next day, Dr. Naranjo worked onsite at the Jail but did not review Mr. Nunez’s
Discharge Summary. Although Dr. Naranjo contends his sole responsibility was to

“bridge” Mr. Nunez’s medications by continuing them from the Hospital, Plaintiffs offer

 

7 As required on summary judgment where disputes of fact exist that are properly
supported by the record, the Court construes those facts in the light most favorable to the
nonmovants Plaintiffs

27
3 :16-cv-01412-BEN-l\/IDD

 

 

\OOO~\JO\U`l-Idb~)l\)i--

NNNN[\)N[\)[\J[\)I-\»-‘»->-ar-¢v->-‘»-»-i>-a
OO\lO\Lh-LW[\)l-‘O\QOO`-]C\Lh-PUJNHO

 

 

evidence that Dr. Naranjo’s responsibility was something more For example the Chief
Medical Officer of the San Diego Sheriff’s Department testified that it was the job of the
“psychiatrist who was in charge of the psychiatric stabilization unit” - in this case Dr.
Naranjo - to make housing recommendations so that the patient could be placed in housing
where he could be monitored, as well as a housing unit with limited or no access to water.
See Doc. 290-3 (Exh. 415-11, 415-20 - 22). Nurse Bernaldez testified that she left Mr.
Nunez’s Discharge Summary at the Psychiatric Security Unit for Dr. Naranjo’s review, but
Dr. Naranjo never reviewed it. Indeed, Plaintiffs offer evidence to show that Dr. Naranjo
was expected to review the Discharge Summary and understand the patient’s needs
typically within 24 hours Dr. Naranjo admits he had previously addressed water
intoxication in patients by entering orders to prevent them from drinking excessive
amounts of water, and he understood the importance of weight checks to monitor a patient’s
water intake

Thus on the present evidentiary record, disputes of material fact exist as to the scope
of Dr. Naranjo’s responsibilities with respect to Mr. Nunez and the reasonableness of his
behavior under the circumstances Construing those facts in Plaintiffs’ favor, a jury could
reasonably find that Dr. Naranjo’s inaction, including his failure to ever review Mr.
Nunez’s Discharge Summary,8 amounted to a failure of care rising to the level of deliberate
indifference to Mr. Nunez’s serious medical needs Summary judgment is DENIED on

Plaintiffs’ Count 2 against Dr. Naranjo.

 

3 Dr. Naranjo contends that, even if he had reviewed Mr. Nunez’s Discharge
Summary, it was deficient of inforrnation, and he would not have understood Mr. Nunez’s
water intoxication condition. Dr. Naranjo also points to Plaintiffs’ arguments against the
Hospital that the Discharge Summary was not sufficient to properly ensure continuity of
care The two are not mutually exclusive however: Plaintiffs’ contention does not equate
to a total failure to put Dr. Naranjo on any notice of Mr. Nunez’s condition. Moreover, as
outlined in the Background section, Mr. Nunez’s Discharge Summary contained multiple
conspicuous notations about his water intoxication. Thus to the extent that is Dr. Naranjo’ s
theory, the jury is better equipped to weigh the opinions of dueling experts on that issue

28
3 :16-cv-01412-BEN-MDD

 

 

 

\OOQ-]O\U‘\-I>~LH[\JH

NNNI\J[\J[\JNNl\)b-*>-\»-i-~»-»-\r-l>-\I-lr-\
OO*-JO\Lh-LL»JN>-*Q\DOO`QO\U\-LDJN"_‘O

 

 

Dr. Naranjo moves for summary judgment on Plaintiffs’ § 1983 claim for violation
of Plaintiffs’ right to familial association. See Kelson v. Citfv of Spr'ingfield, 767 F.Zd 651 ,
655 (9th Cir. 1985) (“[E]xisting Supreme Court and Ninth Circuit precedent establish that
a parent has a constitutionally protected liberty interest in the companionship and society
of his or her child.”). Because Dr. Naranjo’s sole argument is that Plaintiffs cannot
establish the underlying constitutional violation discussed in Count 2, summary judgment
is also DENIED on Plaintiffs’ Count 3.

c. CPMG

In August 2015, Correctional Physicians Medical Group, Inc. (“CPMG”) had a
contract with the County of San Diego to provide psychiatrists and psychiatric staff to
deliver treatment and services to inmates and patients at County of San Diego Detention
Facilities. At that time CPMG employed both Dr. Naranjo and Dr. Hansen to provide
psychiatric services at the Jail where Mr. Nunez transferred CPMG moves for summary
judgment on Plaintiffs’ Count 5 for Failure to Train and Count 6 for F ailure to Supervise
and Discipline both brought under Section 1983. Doc. 275-1.

In opposition, Plaintiffs first assert CPMG can be held liable under a respondeat
superior theory based on the doctors’ conduct Plaintiffs contend the Supreme Court’s
contrary decision in Monell v. Dept. ofSoc. Servs., 436 U.S. 658 (1978) does not apply to
CPMG, as a private entity. In Monell, the Supreme Court held a municipality or local
government can be sued for constitutional violations under § 1983. Id. Importantly,
whether Monell applies to suits against private entities under § 1983 is a threshold question
because if it does Monell establishes the parameters of CPMG’s liability.

In contrast to Plaintiffs’ protests Ninth Circuit law is settled on that point: Monell
applies to private entities like CPMG. See Tsao v. Desert Palace, Inc., 698 F.3d 1128,
1139 (9th Cir. 2012). Thus CPMG cannot be held liable under a respondeat superior
theory. See id. (“[T]he text of § 1983 cannot be easily read to impose liability vicariously
on governing bodies solely on the basis of the existence of an employer-employee

relationship with a tortfeasor.”). Rather, to bring a Monell claim against CPMG, Plaintiffs

29
3:16-cv-014 l2-BEN-1V[DD

 

 

 

\OOO`~`]O\U`I-l>-L)Jl\)»--\

NNN[`Q[\JN[\)N[\}I-*i-lrd>-)-d)d»-ll-\i-\»-a
m\`lo\U`l-BW[\J)_‘O\DOO'-]O\(J'ILUJNF-‘O

 

 

must show that (1) CPMG acted under color of state law,9 (2) a constitutional violation
occurred, and (3) the violation was caused by an ojj‘icial policy or custom of CPMG. See
id. (emphasis added).

Plaintiffs premise their Count 5 for Failure to Train on their contention that Dr.
Naranjo and Dr. Hansen violated Mr. Nunez’s constitutional rights10 through their
deliberate indifference to his serious medical needs in conjunction with the following
facts: (1) CPMG did not provide training on how to use its electronic medical records
system, “JIMS,” and (2) CPMG did not train its doctors on how to use the “alerts” section
of JIMS, where patients’ critical medical information is kept.ll Doc. 290, p. 23. Notably,
the evidence Plaintiffs proffered to establish CPMG’s policy of failing to train its contract
employees on JIMS is focused exclusively on two doctors Dr. Hansen and Dr. Naranjo.

CPMG argues that, even assuming Mr. Nunez’s constitutional rights were violated,
Plaintiffs fail to show a causal connection between the alleged failure to train on the use of
JIMS, including “alerts” and Mr. Nunez’s death. lndeed, Plaintiffs’ Opposition identifies
multiple alleged breaches of the standard of care by Dr. Naranjo and Dr. Hansen, but not

one of those alleged breaches concerns the failure to use JIMS properly. Moreover, as

 

9 The parties do not dispute the first element - that CPMG acted under color of state
law.

10 The Court resolves CPMG’s motion based on Plaintiffs failure to offer evidence
going to causation. Thus for purposes of CPMG’s motion only, the Court assumes a
constitutional violation occurred

11 Plaintiffs additionally assert CPMG did not provide any training at all to its
doctors citing Exhibits 423-427. Plaintiffs fail, however, to direct the Court to any
particular portion of those exhibits which contain nearly 200 pages of discovery responses
The Court declines to search every page for support of Plaintiffs’ alleged fact and thus does
not consider this fact, which is unsupported by the record. See, e.g, Ragas v. Tenn Gas
Pipeline Co., 136 F.3d 455 , 458 (5th Cir. 1998) (“Rule 56 does not impose upon the district
court a duty to sift through the record in search of evidence to support a party’s opposition
to summary judgment.”). Furthermore, Plaintiffs’ “fact” is belied by Plaintiffs’ own
Exhibit 423, which includes extensive orientation materials CPMG provided to its
independent contractors The Court rejects Plaintiffs’ fact as unsupported

30
3:16-cv-01412-BEN-MDD

 

 

 

\OOO-\O\U'l-I§UJ[\)*-*

l\)l\)[\)l\)[\.)l\)l\)l\)[\.)r-*l-)-i»-\»-~>-\»-l»->-\>-¢
OO\JO\UJLUJ[\)\_*O\OOO`~]O\\J\-I>~L»JNP-‘C>

 

 

evidence of the failure to train, Plaintiffs rely only on evidence concerning two employees
Which is not enough to constitute a program-wide policy of deliberate indifference See,
e.g., Blankenhorn v. City or Orange, 485 F.3d 463, 484 (9th Cir. 2007) (“[E]vidence of the
failure to train a single officer is insufficient to establish a muncipality’s deliberate
policy.”). “[A]bsent evidence of a program-wide inadequacy in training, any shortfall in a
single [employee’s] training can only be classified as negligence on the part of the
municipal defendant - a much lower standard of fault than deliberate indifference” Id.
The Court finds shortfalls in only two employees’ trainings similarly falls under
negligence not deliberate indifference Because the connection between CPMG’s alleged
failure to train and the alleged constitutional violations are both unsupported and are far
too tenuous to satisfy the high Monell standard, summary judgment is GRANTED in favor
of CPMG on Count 5.

As to Count 6 for Failure to Supervise and Discipline Dr. Naranjo and Dr. Hansen,
Plaintiffs’ evidence is virtually nonexistent Plaintiffs make a variety of unsupported
arguments based on assumptions rather than facts none of which the Court can consider
on summary judgment For example Plaintiffs rely on an alleged “prior incident in which
Naranjo failed to enter information into JIMS and failed to coordinate a patient’s care with
the nursing staff.” Doc. 290, p. 24. But, an examination of Plaintiffs’ cited evidence does
not support such facts “[M]ere allegation and speculation do not create a factual dispute
for purposes of summary judgment.” Nelson v. Pima Community College, 83 F.3d 1075,
1081-82 (9th Cir. 1996). If a plaintiff fails to present any evidence to support a claim,
summary judgment in favor of the defendant is appropriate Bias v. Moynihan, 508 F.3d
1212, 1219 (9th Cir. 2007). Because no reasonable jury could find for Plaintiffs on Count
6, summary judgment is GRANTED in favor of CPMG.

B. .State Law Claims for Wrongful Death and Negligence (Counts 9 and 10)

Drs Naranjo and Hansen additionally move for summary judgment on Plaintiffs’

31
3:16-cV-01412-BEN-l\/[DD

 

 

 

\DOO\]O\U`l-l>~b~>l\)>-‘

N[\JNNN[\J[\JNN>-*)-\>-ai-l»-¢»-~I-l»-ot_~i_a
OO`JO\Lh-LUJ[\Jr-‘O\DOO".]O\LH-LUJ[\J|-*O

 

 

state law negligence and wrongful death claims12 Both doctors argue Plaintiffs’ state law
claims are barred by the statute of limitations ln addition, Dr. Naranjo contests the merits
of Plaintiffs’ claims As a threshold issue the Court first considers the statute of limitations
argument

1. Statute of Limitations

The doctors contend that Plaintiffs’ state law negligence and wrongful death claims
are barred by the applicable Statute of Limitations Cal. Code Civ. P. § 340.5. ln relevant
part, Section 340.5 provides:

ln an action for injury or death against a health care provider based upon such

person’s alleged professional negligence the time for the commencement of

action shall be three years after the date of injury or one year after the plaintiff

discovers or through the use of reasonable diligence should have discovered,

the injury, whichever occurs first
The doctors argue the Second Amended Complaint substituting both of them as DOES was
filed more than one year from the date of Mr. Nunez’s death on August 13, 2015 - the
“injury” used in § 340.5, which triggers the one-year limitation. Plaintiffs first sought leave
to file their Second Amended Complaint naming Dr. Hansen and Dr. Naranjo on February
14, 2017. Doc. 58. Plaintiffs did not file their Second Amended Complaint naming both
doctors until July 13, 2017. Doc. 125.

Plaintiffs respond that they are protected by the relation-back doctrine of Cal. Code
Civ. P. § 474 because they were ignorant of the doctors’ identities13 Section 474 provides

that When a plaintiff i_s ignorant of a defendant’s identity, the plaintiff may state that fact in

 

12 The Hospital Defendants also moved for summary judgment on Plaintiffs’ state
law claims However, as discussed previously, because the Hospital Defendants are
entitled to judgment as a matter of law on the matter of causation for the § 1983 claims
summary judgment is likewise warranted on their state law claims Thus the Court does
not re-address the Hospital Defendants’ motion here

13 The parties do not dispute that the relation-back provisions of state law, rather than
Fed. R. Civ. P. 15(c), govern a federal Section 1983 action. Ninth Circuit case law is also
clear on that point See Merritt v. Cty. ofLos Angeles, 875 F.2d 765, 768 (9th Cir. 1989).

32
3:16-cv-01412-BEN-MDD

 

 

 

\DOO-]O\Lh-DL)JN>-\

NNNNN[\J[\)N[\)>-l)-\l-»l-\»-l»-\)-li-\i-l~
OO-~lO\Lh-BW[\JP-‘C\DCO`~J@LI\LUJN|_*O

 

 

the complaint and name such defendant by a fictitious name Dover v. Sadowinski, 194
Cal. Rptr. 866, 868 (Cal. Ct. App. 1983). California courts have interpreted Section 474’s

requirement broadly:

The phrase ‘when the plaintiff is ignorant of the name of a defendant’ in . . .
section 474 has not been interpreted literally. The plaintiff is deemed ‘ignorant
of the name’ if he knew the identity of the person but was ignorant of facts
giving him a cause of action against the person, or knew the name and all the
facts but was unaware that the law gave him a cause of action against the
fictitiously named defendant and discovered that right by reason of decisions
rendered after commencement of the action.

Id. Further, “[t]he lack of knowledge of the true name of a defendant . . . must be ‘real and
not feigned.”’ Id. “However, if the plaintiff is actually ignorant of the defendant’s identity,
the section 474 relation-back doctrine applies even if that ignorance is the result of the
plaintiffs negligence” Woo v. Superior Court, 89 Cal. Rptr. 2d 20, 25 (Cal. Ct. App.
1999).

Plaintiffs contend they were not aware of Dr. Hansen and Dr. Naranjo’s identities
until the County of San Diego filed its third-party Complaint on October 31, 2016. The
doctors respond that Plaintiffs’ original Complaint reflects Plaintiffs had access to Mr.
Nunez’s “jail medical records” which showed a “history of . . . hyponatremia . . . which
required water restriction.” Doc. 1 at 1:15-17, 6:12-13. There is no dispute that the Jail’s
medical records repeatedly reference Dr. Hansen and Dr. Naranjo as providers for Mr.
Nunez’s medical care at the Jail in August 2015, See, e.g., Doc. 301-4 (CSD003065) and
accompanying Declaration, Doc. 301-1. However, Plaintiffs assert that they did not have
access to Mr. Nunez’s Jail medical records at the time of filing their Complaint because
the County repeatedly denied Plaintiff Lydia Nunez’s requests for them. Doc. 288-1, 11 5
(Declaration). According to Plaintiffs’ counsel’s Declaration, Doc. 288-1, the quoted
passage in Plaintiffs’ original Complaint is from the Medical Examiner’s report, not the
Jail records Plaintiffs explanation is plausible

In cases in which California courts have applied the statute of limitations despite

Section 474, the facts before those courts showed clearly that the plaintiffs claimed

33
3:16-cv-01412-BEN-MDD

 

 

\DOO\]O\Ul-I¥~L)J[\.)i-a

I\JI\JNI\JI\)NNI\JNh-i»-\n-¢Hl-l-l»d»-\)_l»d
OO\~]O\Lh-I>~L)JN'-*O\DOO\]Q\Lh-l>~bl[\.)+-*Q

 

 

ignorance of the defendant’s identity was not in good faith. See, e.g., Woo, 89 Cal. Rptr.
2d at 27 (applying SOL where plaintiff inconsistently asserted she “forgot” defendant’s
identity or “never knew” it); Dover, 194 Cal. Rptr. at 868-69 (applying SOL where among
other facts indicating plaintiffs knowledge of the defendant’s identity, uncontradicted
evidence showed that plaintiff had spoken with the defendant on numerous occasions
during the decedent’s hospitalization prior to filing the complaint). Here, the doctors have
not offered such a clear showing, which would permit the Court to infer Plaintiffs’ alleged
ignorance was feigned. Because the evidence before the Court is not enough to show as a
matter of law that Plaintiffs’ claimed ignorance of Dr. Hansen or Dr. Naranjo’s identities
was not actual and in good faith, Plaintiffs’ claims against them are not barred by the statute
of limitations Summary judgment is DENIED on this point

2. The Merits

Dr. Naranjo additionally argues that Plaintiffs’ negligence and wrongful death
claims fail as a matter of law. Dr. Hansen does not argue the merits. A claim of negligence
requires duty, breach, causation, and damages Hayes v. County ofSan Diego, 160 Cal.
Rptr. 3d 684, 688 (Cal. 2013). A statutory claim for wrongful death under California Code
of Civil Procedure § 377.60 requires negligence causation, the death of another, and
damages Boeken v. Philip Morris USA, Inc., 108 Cal. Rptr. 3d 806, 820 (Cal. 2010).

First, Dr. Naranjo contends that Plaintiffs cannot show a breach of the standard of
care applicable to Dr. Naranjo, which is “a matter peculiarly within the knowledge of
experts.” Landeros v. Flood, 131 Cal. Rptr. 69, 74 (Cal. 1976). ln support Dr. Naranjo
cites the declaration of his expert Dr. Clark Smith, who opined that Dr. Naranjo did not
violate the standard of care owed to Mr. Nunez. ln part, Dr. Smith opines that Dr. Naranjo
had no obligation to do anything more than approve medication orders for Mr. Nunez,
including no obligation to review Mr. Nunez’s chart or Discharge Sumrnary. Meanwhile,
Plaintiffs offer their own expert’s opinion, which directly contradicts that of Dr. Smith.
See Doc. 298-2 (Ex. 414-5 - 10). Plaintiffs’ expert, Dr. Gage opines that Dr. Naranjo’s

complete failure to review the Disclosure Summary, including his failure to make any

34
3:16-cv-01412-BEN-Mr)r)

 

 

 

\DOO'-]O\L.h-LL»J[\.))-l

NNNN[\)N[\JN[\)|-“i-a>-\r-‘»-i>-‘i-l»-n»_~»_a
OO`-IO\U`i-PWN*"*O\DOO`-]O\Lh-LWN*_‘C

 

 

effort to find Mr. Nunez’s records to review them, was “an egregious departure from the
standard of care” Given the dueling experts on this element Dr. Naranjo is not entitled to
judgment as a matter of law.14

Dr. Naranjo next attacks the causation element contending that Mr. Nunez died of
diabetes insipidus as opined by Dr. Smith. ln essence Dr. Naranjo argues that because
diabetes insipidus is a medical condition, not a psychological one treated by psychiatrists
he cannot be at fault. In other words Dr. Naranjo attempts to pass the buck. He contends
that “Mr. Nunez’s medical condition would have been appropriately managed and treated
by medical, not psychiatric, physicians” and thus as a psychiatrist Dr. Naranjo’s
treatment could not have contributed to Mr. Nunez’s death. Doc. 274-1, p. 27 .

Dr. Smith’s opinion further explains “Different caused [sic] of water intoxication
may require different treatment and . . . water restriction was certainly not the treatment
of choice for neurohypophyseal diabetes insipidus” Doc. 274-2, p. 13. Dr. Smith,
however, does not opine that water restriction would never prevent water intoxication
brought on by neurohypophyseal diabetes insipidus as in Mr. Nunez’s case He only
opines that it is not the “treatrnent of choice.”

Thus Dr. Naranjo’s argument fails Regardless of Mr. Nunez’s actual cause of death
_ in other Words the actual underlying cause of his desire to drink too much water - had
Dr. Naranjo reviewed Mr. Nunez’s Discharge Summary noting “water intoxication” and
taken measures to limit Mr. Nunez’s access to water, a fact question exists as to whether
Mr. Nunez would have nonetheless died from complications of water intoxication. In turn,
that fact question exists regardless of whether the underlying cause of Mr. Nunez’s water

intoxication was diabetes insipidus (a medical condition) or psychogenic polydipsia (a

 

14 The Court also rejects Dr. Naranjo’s contention that Plaintiffs “fail to accurately
recognize Dr. Naranjo’s limited role in the care provided to Mr. Nunez.” [Doc. 301, p.8].
As already discussed, the scope of Dr. Naranjo’s care responsibilities is disputed by the
parties and thus this fact must be construed in Plaintiffs’ favor on summary judgment

35
3116-cv-01412-BEN-MDD

 

 

 

\OOO\]G\§A.£>.¢..QN._

NNNN[\J[\J[\)[\J[\J)-ll--i-\)-l»-\l-¢i-a>-\z_¢t_a
OO‘~Jc\Lh-PUJN"“"O\DOO`~]Q\V'I-I§WN'_‘O

 

 

psychiatric one). Thus construing the facts in the light most favorable to Plaintiffs a jury
could reasonably find that Dr. Naranjo’s breach of the standard of care at minimum,
contributed to Mr. Nunez’s ultimate demise Dr. Naranjo’s motion for summary judgment
on the state law negligence and wrongful death claims is DENIED.

C. Punitive Damages

ln their respective motions both CPMG and Dr. Hansen additionally urge the Court

'to grant summary judgment on Plaintiffs’ prayer for punitive damages because (1)

Plaintiffs’ prayer does not comply with California Code of Civil Procedure, Section 425.13,
and (2) Plaintiffs cannot establish the requisite intent to recover punitive damages on their
state law negligence claim (Count 10). Because CPMG and Dr. Hansen make the same
arguments the Court considers them together.

First, CPMG and Dr. Hansen contend that Section 425.13 prevents a pleading that
contains a demand for punitive damages without prior court authorization See Cal. Civ.
P. Code § 425.13(a) (providing that “no claim for punitive damages shall be included in a
complaint [arising out of the professional negligence of a health care provider]'. . . unless
the court enters an order allowing an amended pleading that includes a claim for punitive
damages to be filed.”). There is no such court order in this case However, Section 425. 13
conflicts with F ederal Rule of Civil Procedure 8(a), which requires the pleading to demand
the “relief sought which may include relief in the alternative or different types of relief.”
Fed. R. Civ. P. 8(a).

Although this issue is one of first impression for the Ninth Circuit, the Eleventh
Circuit’s decision in Cohen v. Ojice Depot, Inc. is persuasive 184 F.3d 1292 (l lth Cir.
1999). There the Eleventh Circuit analyzed a similar state law requiring leave of court to
claim punitive damages Id. The Eleventh Circuit found the state law directly conflicted
with Rule 8(a)(3), making it inapplicable in federal court See id. Accordingly, the Court
follows Cohen and holds Section 425. 13 does not apply. See also, Estate of Prasad v. Cty.
ofSutter, 958 F. Supp. 2d 1101, 1121 (E.D. Cal. 2013) (holding same).

36
3:16-cv-01412-BEN-MDD

 

 

 

\OOCT'~~]O'\!.J`l-l>-‘~-J~Jl\)*d

NNNNNN[\JNNv->-‘»-»-»-\»-»_~»-\»_\»_~
QO‘-]O\U`l-ILLJJI\)*-\O\DOO\]O\U'I-D~L)J{\)*_‘O

 

 

Second, CPMG and Dr. Hansen argue Plaintiffs cannot present sufficient evidence
to support punitive damages against them on the negligence claims. California law permits
punitive damages where the defendant’s conduct is “so vile, base, contemptible, miserable,
retched, or loathsome that it would be looked down upon and despised by ordinary decent
people,” and that such conduct has “the character of outrage frequently associated with
crime.” Scott v. Phoem`x Schools, Inc., 96 Cal. Rptr. 3d 159, 170 (Cal. Ct. App. 2009).
“The mere carelessness or ignorance of a defendant does not justify the imposition of
punitive damages.” Id.

Plaintiffs offer the same evidence in support of punitives that they offered in support
of their Section 1983 claims. Thus, even construing the facts in Plaintiffs’ favor, no
reasonable jury could find that Dr. Hansen or CPMG’s conduct, however negligent, rose
to a level of sufficient “deliberate disregard of the interests of others that [their] conduct
may be called willful or wanton.” Id. Accordingly, summary judgment is GRANTED in
favor of CPMG and Dr. Hansen on Plaintiffs’ prayer for punitives as to their state law
negligence claims.

D. Attorneys’ Fees

Dr. Hansen additionally urges the Court to strike Plaintiffs’ claim for attorneys’ fees
because of Cal. Code. Civ. P. § 1033.5(a)(10), which provides that attorneys’ fees are
allowable costs only when authorized by contract, statute, or law. Plaintiffs respond that
multiple statutes permit attorneys’ fees in this case, including 42 U.S.C. § 1988 (permitting
courts to award attorneys’ fees to the prevailing party in any action to enforce a provision
of § 1983, among others). Because the matter of whether attorneys’ fees can be awarded is
a premature one at this stage and because it is not adequately briefed by the parties, the

Court DENIES without prejudice Dr. Hansen’s argument, which she may reassert after a

37
3116-cv-01412-BEN-MDD

 

 

 

\DOO~`]O\U'ILL)J[\J»-\

NI\)I\JI\JNNNN[\.)b-*H>-¢»-\»-l)-\l-¢»-~l-\l-¢
OO‘~lG\Lh-ILW[\)'_*O\DOO`~.]O\LJ\-PWN|_‘O

 

 

final decision on the claims against her.15

IV. PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

Plaintiffs move for partial summary judgment on Counts 11 and 12 for the Hospital
and State’s (collectively, “State Defendants”) alleged violations of the Americans with
Disabilities Act (“ADA”) and Rehabilitation Act (“RA”). Doc. 280. The State Defendants
also move for summary judgment on those claims.16 Doc. 268. Accordingly, the Court
considers the parties’ motions together.

A. Relevant Facts

The following undisputed, properly supported facts are relevant to Plaintiffs’ ADA
and RA claims. The Hospital’s Administrative Directive 15.48 requires a psychiatrist to
complete a discharge summary within four working days for all discharged patients. Doc.
280-22, p. 13-14. In August of 2015, the Hospital had a de facto policy under which
psychiatrists did not transmit a discharge summary for patients who were “only temporarily

transferred” and not discharged, unless the transferring institution specifically requested a

 

15 For example, the parties do not address the availability of attomeys’ fees specific
to the remaining state law claims against Dr. Hansen. Accordingly, without briefing
specific to those claims, the Court declines to broadly strike the prayer for attorneys’ fees
on them.

16 The State Defendants initially urge the Court to strike Plaintiffs’ motion as
“untimely.” The facts before this Court do not warrant such action. Plaintiffs filed their
motion by the May 18, 2018 deadline, withdrew it on May 23, 2018 because of incorrect
exhibit references, and then refiled the corrected version the same day. Plaintiffs did so
with the permission of Chambers. Further, in their filing, they clearly identified the few
revisions made to their exhibit references, as well as filed the revised version of their
motion Within a week of the summary judgment deadline The Court sees no evidence of
prejudice to the State Defendants who could have easily requested an extension of time to
file their opposition, but did not. The Court rejects the State Defendants’ argument

38
3216-cv-01412-BEN-MDD

 

 

 

\OOO\IO\U'I-I>~L)Jl\)'-‘

[\)[\)[\_)[\)[\)[\J[\)[\)[\)>-¢l-l»-\»-¢l-\r-l)-lv-‘»-l>-¢
OO\JO\U'l-LWNI_‘O\OOO-]O\U'|-PUJNHC

 

 

discharge summary.17 111 However, as provided by Dr. Fisher’s affidavit, if the receiving
facility requested a psychiatrist’s discharge summary from the Hospital for a transferred
patient, the Hospital would then provide one Because Mr. Nunez was merely transferred
and not discharged, a Hospital psychiatrist did not provide a Discharge Summary for Mr.
Nunez.

If a patient was on Clozapine, the Hospital’s Nursing Summary Discharge checklist
asked that the “Clozapine Data” be completed and submitted with the Discharge Sumrnary.
Doc. 280-4, p. 2. If a patient was diabetic, the checklist asked that the patient’s progress
be included. Id. The Hospital did not include a Water Intoxication Protocol with Mr.

Nunez’s transfer paperwork.

 

17 The State Defendants fail to dispute this fact by citing Dr. Fisher’s Declaration.
The cited Declaration does not undermine this fact because it professes a lack of any
policies that ‘Yorbid the preparation and submission of a separate and additional . . .
[Discharge Summary] to any receiving facility for a temporarily transferred patient.” 11 9.
The key word, then, is “forbid.” Plaintiffs do not contend a policy exists forbidding the
inclusion of such documentation Rather, they contend a policy exists under which
psychiatrists are required to complete a Discharge Summary for discharged patients, but
not for transferred patientsl

13 The Court additionally rejects as unsupported Defendants’ attempt to characterize
this fact in a completely different manner. The State Defendants assert that “[t]he practice
at Patton to defer a [Discharge Summary] for any transferred patient until requested by the
receiving facility was facially neutral, applying to all transferred patients, not just those
with water intoxication, or any other disability.” Doc. 285, p. 13. The State Defendants’
citation to Dr. Fisher’s Declaration, however, does not support Defendants’ statement
Paragraphs 9 and 10 of Dr. Fisher’s Declaration do not provide that the Hospital’s practice
was simply to hold off on submitting a Discharge Summary for transferred patients until
the receiving facility requested one Rather, those paragraphs declare Dr. Fisher’s
“awareness” that the Hospital would provide such a Discharge Summary if requested to by
the transfer facility Again, these two statements are apples and oranges. Indeed, in
Paragraph 10, Dr. Fisher specifically acknowledges the Hospital’s discovery response
admitting that a Discharge Summary “is not required in such a transfer circumstance.”
Accordingly, Plaintiffs’ fact that the Hospital maintained a de facto policy under which it
required a Discharge Summary by a psychiatrist for discharged patients, but not for
transferred patients, is undisputed for purposes of the summary judgment motion.

39
3:16-cv~01412-BEN-MDD

 

 

 

\DOO'-.]O\U!-LU.>[\)+-

[\JNNN[\JNN[\J[\)l-l>-\r--¢l-l)-\\-¢l-i_\l-lp-\
OO`-]O\Lh-l>»WI\-)*_‘O\DOO`-JO\U`I-PWNF“*‘O

 

 

A. Sovereign Immunity l

As a preliminary matter, the State asserts its Eleventh Amendment sovereign
immunity bars Plaintiffs’ ADA claim. Generally, sovereign immunity under the Eleventh
Amendment applies to bar damage suits against the State and its agencies, unless Congress
abrogates sovereign immunity through its ability to enforce the substantive provisions of
the Fourteenth Amendment. United States v. Georgia, 546 U.S. 151, 158 (2006). The
Supreme Court has held that Title II of the ADA validly abrogates sovereign immunity for
conduct that is in itself unconstitutional Id. Therefore, “insofar as Title II [of the ADA]
creates a private cause of action for damages against the States for conduct that actually
violates the Fourteenth Amendment, Title II validly abrogates state sovereign immunity.”
Id. at 159.

Under the framework set out by the Supreme Court in Georgia, whether sovereign
immunity bars claims under Title II is addressed on a “claim-by-claim basis” and requires
assessing “(1) which aspects of the States’ alleged conduct violated Title II; (2) to what
extent such misconduct also violated the Fourteenth Amendment; and (3) insofar as such
misconduct violated Title II, but did not violate the Fourteenth Amendment, whether
Congress’s purported abrogation of sovereign immunity as to that class of conduct is
nevertheless valid.” Id.

First, the Court considers which aspects of the State Defendants’ alleged conduct
violated Title II and to what extent this misconduct also violated the Fourteenth
Amendment. Plaintiffs bring their ADA claim under Title II, which prohibits disability
discrimination in the provision of public services Weinreich v. L.A. County Metro. Transp.
Auth., 114 F.3d 976, 978 (9th Cir. 1997). Specifically, Plaintiffs allege the Hospital’s
policy requiring a doctor’s discharge summary for mentally competent patients discharged
nom the Hospital, but not for mentally incompetent patients who are merely transferring
and will return to the Hospital, violates the ADA by providing unequal services to mentally
incompetent patients compared to competent ones. In addition, Plaintiffs contend the

Hospital’s policy of not including a Water Intoxication Protocol in the discharge paperwork

40
3:16-cv-014l2-BEN-MDD

 

 

 

\ooo~.lo\u\.j>.m[\)._

NNNN[\J[\)NN[\)h-*>-\_nl-»-Ml-\\-a>-\p_\\_n

 

 

but including protocols for other types of conditions also amounts to dissimilar treatment
based on disabled status. As explained in Georgia, “the alleged deliberate refusal of prison
officials to accommodate [a plaintiff"s] disability-related needs in such fundamentals as . .
. medical care . . . constitute[s] exclusion from participation in or denial of the benefits of
the prison’s ‘services, programs, or activities.”’ Georgia, 546 U.S. at 156 (citing 42 U.S.C.
§ 12132). Because Plaintiffs’ Title ll claims implicate pretrial detainees’ medical care and
are based on conduct that allegedly independently violates the Fourteenth Amendment,
Congress validly authorized their ADA claims for damages. Accordingly, the Court turns
to the merits.

B. The Merits

Plaintiffs’ RA and ADA claims are analyzed in the same way. Although the RA
additionally requires that the program or activity receive federal funds, 29 U.S.C. § 794,
“[t]here is no significant difference in analysis of the rights and obligations created by the
ADA and the Rehabilitation Act.” Zukle v. Regenrs ofthe Univ. of Cal., 166 F.3d 1041,
1045 n.11 (9th Cir. 1999) (“[C]ourts have applied the same analysis to claims brought
under both statutes.”). For a claim of disability discrimination under Title II, the plaintiff
must show four elements: “( 1) the plaintiff is an individual with a disability; (2) the plaintiff
is otherwise qualified to participate in or receive the benefit of some public entity’s
services, programs, or activities; (3) the plaintiff was either excluded from participation in
or denied the benefits of the public entity’s services, programs, or activities, or was
otherwise discriminated against by the public entity; and (4) such exclusion, denial of
benefits, or discrimination was because of the plaintiffs disability.” Thompson v. Davz‘s,
295 F.3d 890, 895 (9th Cir. 2002).

In their first theory, Plaintiffs contend the Hospital discriminated in violation of the
ADA and RA because it lacked a policy requiring staff to include a Water lntoxication
Protocol with transfer paperwork for its patients diagnosed with psychogenic polydipsia,
but the Hospital did have a policy requiring the inclusion of other types of protocols for

patients diagnosed with other illnesses. The evidence Plaintiffs offer in support, however,

41
3:16-cv-01412-BEN-MDD

 

 

\OOO\]O\U`l-PL»J[\.)r-¢

NNI\)[\)[\J[\J[\)NN»-l»-n>-l»~i-d»_»-l»->-a»-
OO‘-]O\LALLJJNF_*O\QOONO\\J\-I>DJN*_‘C

 

 

is deficient Plaintiffs merely cite to the “Nursing Discharge Summary Checklist”
completed for Mr. Nunez, which provided that: (1) if a patient was on Clozapine, the
“Clozapine Data” was to be completed and submitted with the Discharge Summary, and
(2) if a patient was diabetic, the checklist asked that the patient’s progress be included.
Doc. 280-4, p. 2. These two facts coupled with the fact that the Hospital did not include a
Water Intoxication Protocol with Mr. Nunez’s transfer paperwork are not enough to
establish that similarly situated patients were treated differently because of their
disabilities Thus, Plaintiffs have not satisfied their initial burden of establishing a prima
facie case on this theory.

In their second theory, Plaintiffs contend that the Hospital has a de facto policy under
which a psychiatrist must draft a Discharge Summary for discharged patients but not for
transferred patients Thus, the argument goes as follows Patients are discharged from the
Hospital when they are found to be competent to stand triai, making them “able.” For those
patients who are transferred from the Hospital to another facility, they are scheduled to
return to the Hospital because they are still incompetent to stand trial and require further
treatment making them “disabled.” Thus, under the Hospital’s policy, mentally ill
disabled patients who were temporarily transferred to attend court were not entitled to the
same discharge paperwork as those patients who were fully discharged to a jail to stand
trial based on their restored competency Accordingly, the Hospital’s de facto policy
treated able patients differently from disabled patients by providing its able patients with a
greater medical “service”: a Discharge Summary written by a psychiatrist rather than a
nurse

The parties do not dispute that Mr. Nunez qualified as an individual with a disability
under the ADA and that the Hospital’s provision of medical information in a discharge
document constitutes a medical “service.” In addition, the undisputed facts show that the
Hospital’s policy was to provide a psychiatrist’s Discharge Summary for discharged
patients, but not for transferred patients However, that is where the analysis stops

Although the parties argue at length about the merits of Plaintiffs’ theory, Plaintiffs fail to

42
3:16-cv-01412-BEN-MDD

 

 

\OOO-JO\U`l-l>~b~)[\))-\

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

support that theory with any evidence Plaintiffs do not cite to the record to support their
contention that discharged patients are discharged when they are found competent and thus
are not disabled. Likewise, Plaintiffs do not cite to the record to support their contention
that transferred patients are all mentally incompetent and thus disabled.

Because these material facts are unsupported, the Court is unable to consider them
in conjunction with the present motions “At the Summary judgment stage, a party no
longer can rely on allegations alone, however plausible they may be.” Lopez v. Pac. Mar.
Ass ’rz, 657 F.3d 762, 768 (9th Cir. 2011). Rather, “a party opposing summary judgment
must present some significant probative evidence tending to support the complain .” Bias
v. Moynihan, 508 F.3d 1212, 1222 (9th Cir. 2007). If a plaintiff fails to present any
evidence to support a claim, summary judgment in favor of the defendant is appropriate
_Id. Here, Plaintiffs have failed to proffer sufficient evidence in support of their ADA and
RA claims, either to oppose Defendants’ motion or to support Plaintiffs’ own motion.
Accordingly, summary judgment is GRANTED in favor of the State Defendants and
DENIED as to Plaintiffs on Counts 11 and 12.

V. CONCLUSION

For the reasons set forth above, Defendants’ motions for summary judgment Docs.
268, 273, 274, and 275, are GRANTED IN PART AND DENIED IN PART; Plaintiffs’
motion for partial summary judgment Doc. 280, is DENIED; and Plaintiffs’ ex parte
motion to exclude, Doc. 291, is DENIED.

Specifically, summary judgment is granted on Counts 2 and 4 in favor of Baroi,
Ramos, Rucibwa, Oreol, Fisher, and Hansen; on Counts 5 and 6 in favor of Oreol, Fisher,
and CPMG; on Counts 9 and 10 in favor of Baroi, Ramos, Rucibwa, Oreol, and Fisher; on
Counts 1 1 and 12 in favor of the State of California and Patton Hospital; and on Plaintiffs’
prayer for punitive damages in favor of Hansen and CPMG.

Summary judgment is denied on Counts 2 and 4 as to Naranjo; on Count 3 as moot

and without prejudice as to Baroi, Ramos, Rucibwa, Oreol, Fisher, Naranjo, and Hansen;

43
3 : 16-cv-01412-BEN-MDD

 

 

 

\OOO-JO\Ul-LDJI\J»-

NN[\JNN[\J[\J[\)[\)l-*>-\Hl-\H»-\»-»>-\»-¢l-
OO\-]O\LJl-LWN*_*O\DOO`JO\Lh-LWN|_‘O

 

 

on Count 9 as to Naranjo and Hansen; on Count 10 as to Naranjo; and on Counts 11 and
12 as to Plaintiffs
IT IS SO ORDERED.

DATED: Novemberé’Z 2018 MM/)

Ho . R T. BENITEZ"?
Unlted States District Judge

44
3:16-cv-01412-BEN-1\/1DD

 

 

